                 Case 19-10872-KG             Doc 295        Filed 07/08/19      Page 1 of 56



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------------x
                                                            )     Chapter 11
In re:                                                      )
                                                            )     Case No. 19-10872 (KG)
FUSE, LLC, et al.,1                                         )
                                                            )     (Jointly Administered)
                           Debtors.                         )
-----------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

      I, Priscilla Romero, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On July 3, 2019, employees of KCC caused the following documents to be served 1) via
Overnight mail to the parties on the service list attached hereto as Exhibit A for subsequent
distribution to beneficial holders of the securities listed on the attached hereto as Exhibit B; 2)
via First Class mail to the parties on the service lists attached hereto as Exhibit C and Exhibit D;
and 3) via Email to the parties on the service lists attached hereto as Exhibit E and Exhibit F:

            Notice of (I) Effective Date of Debtors’ Amended Prepackaged Joint Plan of
             Reorganization and (II) Bar Dates for Filing Certain Claims [Docket No. 284]

            Notice of Hearing on Motion of Debtors Fuse Media, Inc. and Fuse Media, LLC
             for an Order Dismissing Their Chapter 11 Cases and Granting Related Relief
             [attached hereto as Exhibit G]

       Furthermore, on July 3, 2019, employees of KCC caused the following documents to be
served via First Class mail to the parties on the service lists attached hereto as Exhibit H:

            Notice of Filing of Schedule of Claims of General Unsecured Creditors of Fuse,
             LLC, JAAM Productions, LLC, SCN Distribution, LLC, Latino Events LLC,
             Fuse Holdings, LLC, Fuse Finance, Inc. and FM Networks LLC
             [Docket No. 283]

            Notice of (I) Effective Date of Debtors’ Amended Prepackaged Joint Plan of
             Reorganization and (II) Bar Dates for Filing Certain Claims [Docket No. 284]



1
  The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distributions, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

                                                         1
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 2 of 56
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 3 of 56




              Exhibit A
                                      Case 19-10872-KG      Doc 295     Filed 07/08/19   Page 4 of 56
                                                                  Exhibit A



                                CreditorName        CreditorNoticeName       Address           City    State Zip
                           Broadridge              Receiving Dept      51 Mercedes Way     Edgewood NY      11717
                           The Depository Trust Co Robert Giordano     570 Washington Blvd Jersey City NJ   07310




In re: Fuse, LLC, et al.
Case No.: 19-10872                                               Page 1 of 1
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 5 of 56




              Exhibit B
                                   Case 19-10872-KG      Doc 295     Filed 07/08/19   Page 6 of 56
                                                              Exhibit B


                                   Issuer                 Description              CUSIP         ISIN
                           SiTV LLC/SiTV Finance 10.375% Secured Notes (144A)   78428J AA 6 US78428JAA60
                           SiTV LLC/SiTV Finance 10.375% Secured Notes (REGS)   U82774 AA 5 USU82774AA52




In re: Fuse, LLC, et al.
Case No.: 19-10872                                            Page 1 of 1
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 7 of 56




              Exhibit C
                                                   Case 19-10872-KG       Doc 295     Filed 07/08/19       Page 8 of 56
                                                                                Exhibit C



                     CreditorName                    CreditorNoticeName             Address1                     Address2              City      State       Zip
       BNP Paribas NY Branch                        Dean Galli            525 Washington Blvd 9th Fl                              Jersey City    NJ      07310
       Citibank NA                                  Sandra Hernandez      3800 Citibank Center B3 12                              Tampa          FL      33610
       Goldman Sachs & Co                           Gloria Lio            30 Hudson St                                            Jersey City    NJ      07302-4699
       Interactive Broker Retail Equity Clearing    Karin McCarthy        8 Greenwich Office Park       2nd Fl                    Greenwich      CT      06831
       J P Morgan Clearing Corp                     Proxy Dept Manager    14201 Dallas Parkway                                    Dallas         TX      75254
       JPMorgan Chase Bank NA                       Reorg Dept            14201 Dallas Parkway                                    Dallas         TX      75254
       Morgan Stanley & Co Inc                      Robert Cregan         One New York Plaza            7th Fl                    New York       NY      10004
       Morgan Stanley Smith Barney                  Suzanne Mundle        Harborside Financial Center   230 Plaza Three 6th Fl    Jersey City    NJ      07311
                                                                                                        Attn Capital Structures
       Northern Trust Co                            Stella Castaneda      801 S Canal St                C1N                       Chicago        IL      60607
       Pershing LLC Securities Corporation          Scott Reifer          1 Pershing Plaza                                        Jersey City    NJ      07399-0000
       State Street Bank and Trust Co               Corporate Action      Corp Actions JAB5E            1776 Heritage Dr          North Quincy   MA      02171-0000
       US Bank NA                                   Matt Lynch            1555 N Rivercenter Dr         S302                      Milwaukee      WI      53212
       Wells Fargo Securities, LLC                  Steve Turner          1525 W WT Harris Blvd         Corp Actions NC0675       Charlotte      NC      28262




In re: Fuse, LLC, et al.
Case No.: 19-10872                                                             Page 1 of 1
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 9 of 56




              Exhibit D
                                                             Case 19-10872-KG                      Doc 295                Filed 07/08/19    Page 10 of 56
                                                                                                                  Exhibit D
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail

              CreditorName                CreditorNoticeName                       Address1                              Address2          Address3            City        State       Zip           Country
    #1 EPIC SET INC                                                     433 COLYTON ST. # 204                                                         LOS ANGELES       CA         90013
    135TH STREET AGENCY             C/O WMA                             45 BROADWAY, SUITE 22330                                                      NEW YORK          NY         10006
    20 W KINZIE TENANT                                                  20 WEST KINZIE STREET                                                         CHICAGO           IL         60654
    24 SEVEN, LLC                                                       105 Maxess Road                     Suite 201                                 Melville          NY         11747
                                                                        3900 W. ALAMEDA AVE STE
    44 BLUE PRODUCTIONS, INC                                            700                                                                           BURBANK           CA         91505
                                                                        1660 South Highway 100, Suite
    4COM, Inc.                                                          590                                                                           Minneapolis       MN         55416
    501 SEVENTH AVENUE, LLC                                             PO BOX 28624                        NEW YORK, NY                              NEW YORK          NY         10087-8624
    59 JAMES STREET LLC                                                 1309 N. MCCADDEN PLACE                                                        LOS ANGELES       CA         90028
    7 BEYOND MEDIA RIGHTS LTD                                           78 MERRION SQUARE SOUTH                                                       DUBLIN                                    IRELAND
    700 N. CENTRAL PROPERTY, LLC    MSC 570                             PO BOX 29072                                                                  PHOENIX           AZ         85038
    AARON ANTHONY BONILLA                                               571                                 4821 Lankershim Blvd Ste F                N Hollywood       CA         91601-4572
    AARON DRAKE JR.                                                     5751 CAMELLIA AVE #315                                                        NORTH HOLLYWOOD   CA         91601
    AARON PRITCHARD                                                     7972 NORTON AVE APT 4                                                         W HOLLYWOOD       CA         90046-5238
    ABM PARKING SERVICES - 2353                                         127 BURCHETT STREET                                                           GLENDALE          CA         91203
    ACCESS INTELLIGENCE                                                 PO BOX 9187                                                                   GAITHERSBURG      MD         20898-9187
    ACE American Insurance Co                                           PO Box 1000                                                                   Philadelphia      PA         19105-1000
    Actuarial Benefits Corp                                             2790 Skypark Drive, Ste 300                                                   TORRANCE          CA         90505
    ADAM THOMAS PRODUCTIONS                                             120 SCHAEFER ROAD                                                             NORTH BRANCH      NY         12766
                                    Nicole Mirabella, Associate, HR &
    Addison Group, LLC              Administration, Addison Group       125 S. Wacker Dr.                   27th Floor                                Chicago           IL         60606
    ADOBE SYSTEMS INC.                                                  29322 Network Place                                                           CHICAGO           IL         60673-1293
                                    Adobe Systems Incorporated
    Adobe Systems Incorporated      (ADUS)                              345 Park Avenue                                                               San Jose          CA         95110
    Adobe Systems Incorporated      Attn Contract Operations Group      3900 Adobe Way                                                                Lehi              UT         84043
                                                                        Adobe Systems Software Ireland      4-6 Riverwalk, City West
    Adobe Systems Incorporated      Attn Contract Operations Group      Limited                             Business Campus                           Dublin                       24           Ireland
                                    Garrett Holbrook, Senior Revenue
    Adobe Systems Incorporated      Manager                          345 Park Avenue                                                                  San Jose          CA         95110-2704

    ADP SCREENING & SELECTION SVC                                       PO BOX 645177                                                                 CINCINNATI        OH         45264-51
    ADP, LLC                                                            PO BOX 31001-1874                                                             PASADENA          CA         91110-1874
    AFCO                                                                PO BOX 887200                                                                 LOS ANGELES       CA         90088-7200
                                                                        8885 Rio San Diego Drive, Suite
    AFCO Acceptance Corporation                                         347                                                                           San Diego         CA         92108
    AFLAC                                                               1932 Wynnton Road                                                             Columbus          GA         31999
    AGENCY MJ                                                           PO BOX 159082                                                                 NASHVILLE         TN         37215
    Aguirre, Rene                   c/o Fuse Media                      700 N. Central Ave., Suite 600                                                Glendale          CA         91203
    AISHA FRANCIS                                                       552 W. ELK AVE #207                                                           GLENDALE          CA         91204
    AKIRA ARMSTRONG                                                     1971 GRAND AVENUE #6A                                                         BRONX             NY         10453
                                    LATINE BREEZE PRODUCTIONS,
    ALESSANDRO MADRIGAL             INC                        371 MANFORD WAY                                                                        PASADENA          CA         09110
    Alexandre, Malika               c/o Fuse Media             700 N. Central Ave., Suite 600                                                         Glendale          CA         91203
    Alfaro, Israel                  c/o Fuse Media             700 N. Central Ave., Suite 600                                                         Glendale          CA         91203
    ALFREDO ROBLES                                             3216 1/4 DIVISION STREET                                                               LOS ANGELES       CA         90065
    ALICYN PACKARD                                             8846 Azul Drive                                                                        Canoga Park       CA         91304
    A-LIST MUSIC & CO                                          19541 CRANBROOK DR. #205                                                               DETROIT           MI         48221
                                                               601 WALNUT STREET SUITE
    ALKEMY X INC                                               1050                                                                                   PHILADELPHIA      PA         19106
    ALL CHANNEL FILMS, INC                                     2662 CARMAR DRIVE                                                                      LOS ANGELES       CA         90046
    Allen, Brandon                  c/o Fuse Media             700 N. Central Ave., Suite 600                                                         Glendale          CA         91203
    ALLISON LACOUR                                             3613 CAMBRONNE ST #223                                                                 NEW ORLEANS       LA         70118



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                               Page 1 of 35
                                                               Case 19-10872-KG                       Doc 295              Filed 07/08/19    Page 11 of 56
                                                                                                                   Exhibit D
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail

                CreditorName                CreditorNoticeName                       Address1                             Address2          Address3               City    State       Zip      Country
    Alston & Bird LLP                                                     Po Box 933124                                                                ATLANTA            GA       31193-3124
                                                                          23422 MILL CREEK DRIVE,
    ALTEC                                                                 SUITE 225                                                                    LAGUNA HILLS       CA       92653
    Amato, Todd                    c/o Fuse Media                         700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    AMAZON WEB SERVICES LLC                                               PO BOX 84023                                                                 SEATTLE            WA       98124-8423
    AMC NETWORKS BROADCASTING &
    TECHNOLOGY                                                            11 PENN PLAZA - 16TH FLOOR                                                   NEW YORK           NY       10001
    AMERICAN EXPRESS                                                      BOX 0001                                                                     LOS ANGELES        CA       90096-8000
    American Family Life Assurance
    Company                                                               1932 WYNNTON ROAD                                                            COLUMBUS           GA       31999-6005
    AMERICAN MOVIE COMPANY                                                808 BROADWAY - 5P                                                            NEW YORK           NY       10003
                                   Attn Clara Kim, Esq., Executive
    American Society of Composers, Vice President and General
    Authors and Publishers         Counsel                                One Lincoln Plaza                  1900 Broadway                             New York           NY       10023

    American Society of Composers,    Attn Vincent Candilora, Executive
    Authors and Publishers            Vice President Licensing            2 Music Square West                                                          Nashville          TN       37203
    American Society of Composers,
    Authors, and Publishers                                               1 LINCOLN PLAZA                                                              NEW YORK           NY       10023
    AMIE MAYS                         CREATIVE CIRCLE                     PO BOX 74008799                                                              CHICAGO            IL       60674
    Amir, Amy                         c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                                                          150 EAST 42ND STREET - 12TH
    AMPLIFI                                                               FLOOR                                                                        New York           NY       10017
    AMZAK CAPITAL MANAGEMENT,
    LLC                                                                   980 North Federal Highway          Suite 315                                 Boca Raton         FL       33432
    ANDREA BABINEAU                                                       732 S. GAYOSO STREET                                                         NEW ORLEANS        LA       70119
    Andrita Studios, Inc.                                                 3030 Andrita Street                                                          Los Angeles        CA       90065
                                                                          6701 CENTER DRIVE WEST -           C/O LEVITY
    ANGELINA BRILLON                                                      3RD FLOOR                          ENTERTAINMENT GROUP                       Los Angeles        CA       90045
    Anglin, Shamika                   c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                                                          964 DEKALB AVENUE NE UNIT
    ANNETTE BROWN                                                         109                                                                          ATLANTA            GA       30307
    ANTIONIQUE PRICE                                                      4758 WILSON AVE                                                              NEW ORLEANS        LA       70126
    ANTONIO ALARCON                                                       92-10 ROOSEVELT AVE                                                          Jackson Heights    NY       11372
    ANY MOMENT INC                                                        10700 RANCH ROAD                                                             CULVER CITY        CA       90230
    APPLE FINANCIAL SERVICES                                              PO BOX 790448                                                                ST LOUIS           MO       63179-0448
    APPLE, INC                                                            PO BOX 846095                                                                DALLAS             TX       75284-6095
    APPLIED IMAGE, LLC                                                    800 BUSINESS PARK DRIVE                                                      FREEHOLD           NJ       07728
    Aran, Isha                        c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Arevalo, Jose                     c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Argo Systems, Inc.                                                    2970 Peachtree Road                Suite 800                                 Atlanta            GA       30305
    ARIEL S. TAYLOR                                                       4980 MONTEGUT DRIVE                                                          NEW ORLEANS        LA       70126
    ARLENE CERDA SANTANA                                                  8714 1/2 OLYMPIC BLVD                                                        LOS ANGELES        CA       90035
    Armstrong, Clifford               c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Armstrong, Jacqueline             c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                                                          275 SEVENTH AVE, 26TH
    ARNOLD TELAGAARTA                                                     FLOOR                                                                        NEW YORK           NY       10001
    Arnold, David                     c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    ARNULFO J. RAMOS                                                      5509 MADISON ST APT 502                                                      WEST NEW YORK      NJ       07093-4677
    Arturo Marquez                                                        5016 Harbor Street                                                           Los Angeles        CA       90040
    Ascribe Capital, LLC                                                  299 Park Avenue                    34th Floor                                New York           NY       10171
    ASCRIBE III INVESTMENTS LLC                                           299 Park Avenue                    34th Floor                                New York           NY       10171
    ASL MANAGEMENT                                                        356 MIDDLE COUNTRY ROAD            STE. 204                                  CORAM              NY       11727



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                Page 2 of 35
                                                                           Case 19-10872-KG                 Doc 295               Filed 07/08/19    Page 12 of 56
                                                                                                                           Exhibit D
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail

                 CreditorName                        CreditorNoticeName                     Address1                         Address2              Address3             City    State      Zip           Country
                                                                                 665 JOHNNIE DODDS BLVD #
    ASSIGNMENT DESK                                                              201                                                                          MT PLEASANT      SC       29464
    Assignment Desk Inc.                                                         665 Johnnie Dodds Blvd.           Suite 300                                  Mt. Pleasant     SC       29464
    AT&T ADWORKS                                                                 PO BOX 5098                                                                  CAROL STREAM     IL       60197-5098
    AT&T Services, Inc.                                                          530 McCullough Street                                                        San Antonio      TX       78215
    AT&T Services, Inc., on behalf of itself                                     1025 Lenox Park Blvd., 5th Floor,
    and its Affiliates                         Attn IP Video Counsel             C562                                                                         Atlanta          GA       30319-5309
    AT&T Services, Inc., on behalf of itself
    and its Affiliates                         Attn IP Video Counsel             500 McCullough                                                               San Antonio      TX       78215
    AT&T Services, Inc., on behalf of itself   Attn President, Content &
    and its Affiliates                         Advertising Sales                 1880 Century Park E., Ste. 1101                                              Los Angeles      CA       90067
    AT&T Services, Inc., on behalf of itself
    and its Affiliates                         Attn Sr. Contract Manager         4119 Broadway, Room 650A16                                                   San Antonio      TX       78209
    AT&T Services, Inc., on behalf of itself
    and its Affiliates                         Attn Sr. Contract Manager         530 McCullough                                                               San Antonio      TX       78215
    AT&T Services, Inc., on behalf of itself
    and its Affiliates                         Attn Vice President Programming   1880 Century Park E., Ste. 1101                                              Los Angeles      CA       90067
    Atalaya Capital                                                              780 Third Avenue                    27th Floor                               New York         NY       10017

    AUDIO NETWORK US INC                                                         246 5TH AVENUE - 6TH FLOOR                                                   NEW YORK         NY       10010
    Auspitz, Sara                              c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale         CA       91203
    AUSTEN FLAMAND-BROWNE                                                        282 COOPER STREET                   APT 1R                                   BROOKLYN         NY       11237
    AV WORKSHOP                                                                  500 WEST 37TH STREET                3RD FLOOR                                NEW YORK         NY       10018
    AVELLINO CONSULTING, INC                                                     421 RIDGE PIKE                                                               LAFAYETTE HILL   PA       19444
    AVID TECHNOLOGY INC.                                                         PO BOX 203339                                                                DALLAS           TX       75320-3339
    Avison Young - New York, LLC                                                 1120 Headquarters Plaza             North Tower 8th Floor                    MORRISTOWN       NJ       07960
                                                                                 20 STILLWELLS CORNER
    B. SECURE INC                                                                ROAD                                                                         FREEHOLD         NJ       07728
    Bachrach, Joshua                           c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale         CA       91203
                                               Banijay Director of Legal and     Gloucester Building, Kensington
    Banijay Rights Limited                     Business Affairs                  Village, Avonmore Road                                                       London                    W14 8RF      United Kingdom
                                                                                 Gloucester Building, Kensington
    Banijay Rights Limited                     cc CEO Banijay Rights             Village, Avonmore Road                                                       London                    W14 8RF    United Kingdom
    BANK OF AMERICA                                                              PO BOX 15731                                                                 WILMINGTON       DE       19886-5731
    Barlow, Maxwell                            c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale         CA       91203
    BARON DAVIS                                                                  2140 STEWART ST                                                              SANTA MONICA     CA       90404
                                                                                 10001 REUNION PLACE, STE
    BARSHOP VENTURES LLC                                                         230                                                                          SAN ANTONIO      TX       78216-4105
    Bartlomiejusz, Tara                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale         CA       91203
                                                                                 423 S. Pacific Coast Hwy, Suite
    Baycap LLC                                                                   201                                                                          Redondo Beach    CA       90277
    BAYCAP LLC                                                                   425 S. PACIFIC COAST HWY            SUITE 201                                REDONDO BEACH    CA       90277
    Baycap, LLC                                                                  423 South PCH Suite 201                                                      REDONDO BEACH    CA       90277
    BB&T COMMERCIAL EQUIPMENT
    CAPITAL                                                                      PO BOX 896534                                                                CHARLOTTE        NC       28289-6534
                                                                                 10960 WILSHIRE BLVD, 5TH
    BEAR TRAP TOURING. INC.                                                      FLOOR                                                                        LOS ANGELES      CA       90024
    Beauty and Photo                           Laura Hinds                       131 Varick Street                   Suite 913                                New York         NY       10013
    Beazley Insurance Services                                                   333 West Wacker Drive                                                        Chicago          IL       60606
    BECKSON DESIGN ASSOCIATES,
    INC                                                                          8599 VENICE BLVD, SUITE 200                                                  LOS ANGELES      CA       90034
    Belcastro, Alexandra                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale         CA       91203




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                        Page 3 of 35
                                                                Case 19-10872-KG                  Doc 295               Filed 07/08/19       Page 13 of 56
                                                                                                                 Exhibit D
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail

               CreditorName             CreditorNoticeName                         Address1                     Address2                    Address3               City        State      Zip       Country
    BELIEVE ENTERTAINMENT GROUP,                                        27 WEST 24TH STREET, SUITE
    LLC                                                                 1104                                                                           NEW YORK           NY           10010
    Benjamin, Jeffrey            c/o Fuse Media                         700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
    Benjamin, Lesleyann          c/o Fuse Media                         700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
    BENN FLEISHMAN PRODUCTIONS                                          2211 CORINTH AVENUE #300                                                       LOS ANGELES        CA           90064
    Berges, Samantha             c/o Fuse Media                         700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
                                                                        935 WESTBOURNE DRIVE
    BERNARD JACOBS                                                      SUITE 104                                                                      WEST HOLLYWOOD     CA           90069
    Best, Marcus                        c/o Fuse Media                  700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
    BETH COREY                                                          114 W. PLYMOUTH ST.                                                            INGLEWOOD          CA           90302
    BIG BREAKFAST                                                       8800 W. SUNSET BLVD.                                                           WEST HOLLYWOOD     CA           90069
    BIG CITY PRINT INC                                                  8220 INDUSTRY AVE                                                              Pico Rivera        CA           90660
    BIG FISH MARKETING INC                                              3 SAN JUAN RANCH ROAD                                                          SANTA FE           NM           87506
                                                                        C/O BOULEVARD
    BIG FREEDIA                         dba BIG FREEDIA                 MANAGEMENT                     21731 VENTURA BLVD #300                         WOODLAND HILLS     CA           91364
                                                                        333 SEVENTH AVENUE 10TH
    BIG MEDIA HOLDINGS, LLC                                             FLOOR                                                                          NEW YORK           NY           10001

    BIG PICTURE GROUP, LLC                                              110 S. FAIRFAX AVE., STE 355                                                   LOS ANGELES        CA           90036

    BITLY INC.                                                          139 5TH AVENUE - 5TH FLOOR                                                     NEW YORK           NY           10010
    BJS PRINTING EMPORIUM                                               323 N. BRAND BLVD                                                              GLENDALE           CA           91203
    Black, Sophia                                                       1203 40TH STREET           APT 1                                               BROOKLYN           NY           11218
    BLACKFIN, INC                                                       40 EXCHANGE PL STE 1820                                                        NEW YORK           NY           10005-2732
    BLOOMBERG BUSINESSWEEK                                              PO BOX 37531                                                                   BOONE              IA           50037-0531
    BLUE ANT MEDIA SOLUTIONS                                            130 MERTON STREET          SUITE 200                                           TORONTO            ON           M45 1A4    CANADA
    Blue Shield of California                                           PO Box 749415                                                                  LOS ANGELES        CA           90074-9415
    BMIKE LLC                                                           56 YELLOWSTONE DRIVE                                                           NEW ORLEANS        LA           70131

    BORDEN MEDIA CONSULTING, LLC                                        11845 W. OLYMPIC BLVD                                                          LOS ANGELES        CA           90064
    Botti, Nicole                       c/o Fuse Media                  700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
    BOTTLE ROCKET                                                       P.O. BOX 8500                                                                  PHILADELPHIA       PA           19178-5812
    BOW - BUSINESS ON THE WEB                                           2109 CORTE RICARDO                                                             PLEASANTON         CA           94566
    Box, Charli                         c/o Fuse Media                  700 N. Central Ave., Suite 600                                                 Glendale           CA           91203
                                                                        280 S. BEVERLY DRIVE, SUTE
    BRAINSTORM MEDIA                                                    208                                                                            BEVERLY HILLS      CA           90212

    BRANDON ARMSTRONG                   Manager - Scarlett Rayner Perlman 12180 Millennium Dr                                                          Los Angeles        CA           90094
                                                                          2110 NICOLLET AVE. SOUTH
    BRAVE NEW MEDIA                                                       SUITE 101                                                                    MINNEAPOLIS        MN           55404
                                                                                                           222 S. Riverside Plaza, Suite
    BRE Brand Central Holdings L.L.C.   Attn Lease Administration       Equity Office                      2000                                        Chicago            IL           60606

    BRE Brand Central Holdings L.L.C.   Attn Managing Counsel           Equity Office                      1810 Gateway Drive, Suite 230               San Mateo          CA           94404
                                        Attn Regional Finance Group -
    BRE Brand Central Holdings L.L.C.   MLA                             Equity Office                      970 W. 190th Street, Suite 110              Torrance           CA           90502
    BRE Brand Central Holdings LLC                                      PO BOX 209259                                                                  AUSTIN             TX           78720-9259
    BREAKING GLASS PICTURES                                             133 N. 4TH STREET                                                              PHILADELPHIA       PA           19106
    BRENNER MEDIA ADVISORS                                              16 DUCK POND ROAD                                                              DEMAREST           NJ           07627
    BRIAN HENRY                                                         622 1/2 NORTH WILTON PL                                                        LOS ANGELES        CA           90005
    Brian Stengel                                                       17 Copper Beech Road                                                           GREENWICH          CT           06830
    BRIDGE DIGITAL INC.                                                 736 CALDWELL DRIVE                                                             GOODLETTSVILLE     TN           37072
    BRIGHT MATTER INC                                                   1303 SHADY GROVE PATH                                                          CEDAR PARK         TX           78613



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                              Page 4 of 35
                                                                   Case 19-10872-KG                    Doc 295              Filed 07/08/19    Page 14 of 56
                                                                                                                     Exhibit D
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail

               CreditorName                     CreditorNoticeName                     Address1                           Address2           Address3            City      State       Zip      Country
    BRITTNEY A. LEVY                                                        3255 OLINVILLE AVENUE                                                       BRONX             NY       10467
    Broadcast Music Inc.                                                    PO BOX 637500                                                               CINCINNATI        OH       45263-7500
                                                                            7 World Trade Center, 250
    Broadcast Music, Inc.                 Attn General Counsel              Greenwich Street                                                            New York          NY       10007-0030
                                          Attn Senior Vice President,       7 World Trade Center, 250
    Broadcast Music, Inc.                 Licensing                         Greenwich Street                                                            New York          NY       10007-0030
    BROADRIDGE ICS                                                          PO BOX 416423                                                               BOSTON            MA       02241
    BROOKE DOYLE                                                            2330 N. SPAULDING AVE #2B                                                   CHICAGO           IL       60647
    BROOKLYN JAI                                                            11035 OTSEGO ST #208                                                        NORTH HOLLYWOOD   CA       91601
    BUENA VISTA TELEVISION                                                  PO BOX 733061                                                               DALLAS            TX       75373-3061
                                          Attn Director, Contract
    Buena Vista Television                Administration                    500 South Buena Vista Street                                                Burbank           CA       91521-3933
    Buena Vista Television                Buena Vista Television LLC        PO Box 733061                                                               Dallas            TX       75373
    Buena Vista Television                Gigi Taloma                       500 S. Buena Vista Street                                                   Burbank           CA       91521
    Buena Vista Television                Jon Kolbeck                       500 South Buena Vista Street                                                Burbank           CA       91521-3933
    Buena Vista Television LLC                                              PO Box 733061                                                               Dallas            TX       75373
    Building Maintenance Service Tenant
    Services                                                                PO BOX 27257                                                                NEW YORK          NY       10087-7257

    BUILT.IO                                                                49 GEARY STREET - SUITE 238                                                 SAN FRANCISCO     CA       94108
    Bulwark Bay Investment Group                                            15 Broad Street                4th Floor                                    Boston            MA       02109
    Bulwark Bay Investment Group                                            75 Arlington Street            5th Floor                                    Boston            MA       02116
    Bunce, Brooke                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    Bunch, Gregory                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203

    BUSINESS ASSET RELOCATIONS                                              1359 BROADWAY - SUITE 1106                                                  NEW YORK          NY       10018
    BUTTERMILK STUDIOS                                                      530 3RD AVENUE             SUITE 4F                                         BROOKLYN          NY       11215
    BUZZY BEE PRODUCTIONS, LLC                                              1411 W. Victoria Ave.                                                       Montebello        CA       90640
    BVI / Barshop                         Bruce Barshop                     10001 Reunion Place        Suite 230                                        San Antonio       TX       78216
                                                                            247 WEST 30TH STREET -
    C.W. GREENE INC.                                                        SUITE 6R                                                                    NEW YORK          NY       10001
    Cable and Telecommunications Human
    Resources Association                                                   1717 North Naper Blvd, Ste 102                                              NAPERVILLE        IL       60563
    Cabrera, Dan                         c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    Cabrera, Milagros                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    CAL REPLY                                                               50 WEST 23RD STREET                                                         NEW YORK          NY       10010
    Calero, Monique                      c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    CALIFORNIA CABLE &
    TELECOMMUNICATIONS                                                      1001 K Street, 2nd Floor                                                    SACRAMENTO        CA       95814
    CALIFORNIA CHAMBER OF
    COMMERCE                                                                PO BOX 398342                                                               SAN FRANCISCO     CA       94139-8342
                                         California Department of Tax and
    California Department of Tax and Fee Fee AdministrationReturn
    Administration                       Processing Branch                  P.O. Box 942879                                                             Sacramento        CA       94279-6001
    California Dept of Tax & Fee Admin                                      P.O. Box 942879                    Return Processing Branch                 Sacramento        CA       94279
    CALIFORNIA STATE
    DISBURSEMENT UNIT                                                       PO BOX 989067                                                               WEST SACRAMENTO   CA       95798-9064
    CALKIDAN FISSEHA                                                        8507 CHAPMAN OAK COURT                                                      Springfield       VA       22153
    Camaleri, Michael                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    CAMBRIDGE CATERING                                                      PO BOX 1419                                                                 NEW YORK          NY       10018
    CAMERA SUPPORT SOLUTIONS,
    INC                                                                     11219 TIARA ST                                                              NORTH HOLLYWOOD   CA       91601




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                  Page 5 of 35
                                                                       Case 19-10872-KG                      Doc 295               Filed 07/08/19       Page 15 of 56
                                                                                                                            Exhibit D
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail

                 CreditorName                        CreditorNoticeName                     Address1                              Address2             Address3               City     State      Zip           Country
                                              Campanario Entertainment LLC c/o
    Campanario Entertainment LLC              The Film Sales Company             Attention Andrew Herwitz             515 East 118th Street                       New York            NY       10035
    Campbell, Rose                            c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    Campos, Valentina                         c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    Canadian Broadcasting Corporation         Attn Gwen Jones McCauley           P.O. Box 500, Station A                                                          Toronto             ON       M5W 1E6      Canada
    CANDICE HUDSON                                                               4207 ST CHARLES PLACE                                                            LOS ANGELES         CA       90019
    CANTEEN REFRESHMENT
    SERVICES                                                                     PO BOX 50196                                                                     Los Angeles         CA       90074
    Capito, Michael                           c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
                                                                                 102 WEST 38TH STREET 5TH
    CAPTIV8 PROMOTIONS                                                           FLOOR                                                                            NEW YORK            NY       10018
    CARA HOWE PHOTOGRAPHY                                                        266 WASHINGTON AVE #C8                                                           BROOKLYN            NY       11205
    Career Group Inc.                                                            10100 CA-2                           Suite 900                                   Los Angeles         CA       90067
                                                                                 1645 E. 6TH STREET - SUITE
    CARING AND DARING LLC                                                        150                                                                              AUSTIN              TX       78702
    Carnegie Cable Company, Inc.              Gary L. Woodruff, Vice President   PO Box 96                                                                        Carnegie            OK       73015
    Caruso, Megan                             c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    CASH                                                                         1810 N. MONROE AVE                                                               ISLIP               NY       11795
    Castillo, Brenda                          c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    Castro, Diane                             c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    CBS TELEVISION DISTRIBUTION                                                  PO BOX 70642                                                                     CHICAGO             IL       60673-0642
    CBS Television Distribution, a division
    of CBS Studios Inc., on behalf of                                            2450 Colorado Avenue, Suite
    Showtime Networks Inc.                    Attn Business Affairs and Legal    500E                                                                             Santa Monica        CA       90404
                                                                                                                      8383 Wilshire Boulevard, Suite
    CBS/Showtime                              Lawrence M. Jacobson               Glickfeld, Fields & Jacobson LLP     341                                         Beverly Hills       CA       90211
    CDL CONSULTING                                                               3208 MONTEBELLO TERRACE                                                          BALTIMORE           MD       21214
    CDW DIRECT                                                                   PO BOX 75723                                                                     CHICAGO             IL       60675-5723
    Central Texas Cable Partner DBA
    Reveille Broadband                                                           PO Box 39                                                                        Lexington           TX       78947
    CenturyTel Broadband Services, LLC        Attn Daren Miller                  700 West Mineral Avenue                                                          Littleton           CO       80120
    CHAMELEON COLLECTIVE
    CONSULTING, LLC                                                              3428 BRADENHAM LANE                                                              DAVIE               FL       33328
                                              Michael Steinkirchner, Vice
    Champion Broadband California, LLC        President of Programming           380 Perry Street, Suite 230                                                      Castle Rock         CO       80104
    Chan, Alvin                               c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    Changecause, inc. d/b/a Naytev            DMCA Attn Copyright Agent          322 6th St. #13                                                                  San Francisco       CA       94103
    CHARLES TAYLOR                                                               6765 DEANNE STREET                                                               NEW ORLEANS         LA       70126
    Charles, Noella                           c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    CHARLIE MCCORMACK
    COMPUTERS, INC                            C/O DUSTIN SIMMS                   1244 S. HIGHLAND AVE                                                             Los Angeles         CA       90019
    CHARTBEAT INC.                                                               826 BROADWAY - 6TH FLOOR                                                         NEW YORK            NY       10003
    Charter Communications Holding
    Company, LLC                              Attn General Counsel               Charter Communications, Inc.         400 Atlantic Street                         Stamford            CT       06901
    Charter Communications Holding                                                                                    6399 South Fiddlers Green
    Company, LLC                              Attn SVP, Programming              Fiddlers Green Center, 6th Floor     Circle                                      Greenwood Village   CO       80111
    Charter Communications Holding            Attn Vice President, Associate                                          6399 South Fiddlers Green
    Company, LLC                              General Counsel, Programming       Fiddlers Green Center, 6th Floor     Circle                                      Greenwood Village   CO       80111
    CHASE CARD SERVICES                       CARDMEMBER SVC                     PO BOX 6294                                                                      CAROL STREAM        IL       60197
    Chavez, Erasmo                            c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
    Chavez, Jennifer                          c/o Fuse Media                     700 N. Central Ave., Suite 600                                                   Glendale            CA       91203
                                                                                 619 WESTERN AVE. - SUITE
    CHEF SOFTWARE INC.                                                           400                                                                              SEATTLE             WA       98104



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                         Page 6 of 35
                                                                        Case 19-10872-KG                       Doc 295             Filed 07/08/19    Page 16 of 56
                                                                                                                            Exhibit D
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail

                 CreditorName                       CreditorNoticeName                        Address1                           Address2           Address3              City      State       Zip      Country
    Cheng, Chelsea                           c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    Chicago 500 North Michigan LLC                                                 PO Box 6076                                                                 Hicksville        NY         11802
    Chin, Calvin                             c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    Chin, Lee                                c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    CHRIS FRIES VOICES, INC                                                        8846 AZUL DRIVE                                                             WEST HILLS        CA         91304
    CHUNG & ASSOCIATES                                                             12530 BEATRICE STREET                                                       LOS ANGELES       CA         90056
    CINTAS                                                                         PO BOX 631025                                                               CINCINNATI        OH         45263-1025
    CINTAS CORPORATION                                                             PO BOX 631025                                                               CINCINNATI        OH         45263-1025
    CISION                                                                         PO BOX 98869                                                                CHICAGO           IL         60693-8869
                                             Bankruptcy Processing Solutions,
    CIT Bank N.A.                            Inc.                                  PO Box 593007                                                               San Antonio       TX         78259
                                                                                   10201 CENTURION PARKWAY
    CIT BANK, N.A.                                                                 NORTH                              SUITE 100                                JACKSONVILLE      FL         32256
                                                                                   10201 Centurion Parkway North,
    CIT Bank, N.A.                                                                 Suite 100                                                                   Jacksonville      FL         32256
                                             Dena Rodriguez, Citibank, SVP
    Citi Commercial Bank                     Relationship Manager                  700 N Brand Blvd                                                            Glendale          CA         91203
    CITIBANK                                                                       PO BOX 6201                                                                 SIOUX FALLS       SD         57117-6201
                                                                                   5170 SANTA MONICA BLVD,
    CITIZEN JONES, LLC                                                             3RD FLOOR                                                                   LOS ANGELES       CA         90029

    Citizens Telecom Services Company                                              Frontier Communications
    L.L.C. (d/b/a Frontier Communications) Attn Associate General Counsel          Company                            180 South Clinton Avenue                 Rochester         NY         14607

    Citizens Telecom Services Company        Attn Chris Rittler, Vice President,
    L.L.C. (d/b/a Frontier Communications)   Business Development                  3 High Ridge Park                                                           Stamford          CT         06905
    Citizens Telecom Services Company
    LLC (d/b/a Frontier Communications       Attn Kevin Saville, VP & Associate
    Corporation)                             General Counsel                    2378 Wilshire Blvd.                                                            Mound             MN         55364
    Citizens Telecom Services Company
    LLC (d/b/a Frontier Communications       Attn Scott Abbott, VP, Video
    Corporation)                             Strategy & Sales                      401 Merritt 7                                                               Norwalk           CT         06851
    Citizens Telecom Services Company        Paul C. White, VP-Video Strategy
    LLC, d/b/a Frontier Communications       & Product Dev                         PO Box 740407                                                               CINCINNATI        OH         45274
    City of Glendale                                                               8839 N. CEDAR AVE #212                                                      Fresno            CA         93720
                                             City of GlendaleBusiness
    City of Glendale                         Registration Center                   8839 N. Cedar Ave                  #212                                     Fresno            CA         83720-1832
                                             City of Los AngelesOFFICE OF
    City of Los Angeles                      FINANCE                               P.O. Box 513996                                                             Los Angeles       CA         90051-3996
    Civitano, Adam                           c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    CLASSIC PARKING, INC                                                           3208 ROYAL STREET                                                           Los Angeles       CA         90007
    Coburn, Clifford                         c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    Cogent Valuation                                                               226 COLE STREET                                                             SAN FRANCISCO     CA         94117
                                             Steven D. Kam, ASA, Managing          601 CALIFORNIA STREET
    Cogent Valuation                         Director                              SUITE 800                                                                   SAN FRANCISCO     CA         94108
    COLLEGE BILLBOARD NETWORK
    INC                                                                            4478 CERRITOS AVE                                                           LOS ALAMITOS      CA         90720-2549
    Colombia Capital                         c/o Fuse Media                        700 N. Central Ave., Suite 600                                              Glendale          CA         91203
    Columbia Capital Employee Investors
    III, LLC                                 Donald A. Doering                     204 South Union Street                                                      Alexandria        VA         22314
    Columbia Capital Equity Partners III
    (AI), LP                                 Donald A. Doering                     204 South Union Street                                                      Alexandria        VA         22314




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                         Page 7 of 35
                                                                         Case 19-10872-KG                         Doc 295            Filed 07/08/19          Page 17 of 56
                                                                                                                              Exhibit D
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail

                  CreditorName                     CreditorNoticeName                            Address1                          Address2                 Address3                        City        State      Zip       Country
    Columbia Capital Equity Partners III
    (Cayman), LP                            Donald A. Doering                        204 South Union Street                                                                    Alexandria          VA           22314
    Columbia Capital Equity Partners III
    (QP), L.P.                              Donald A. Doering                        204 South Union Street                                                                    Alexandria          VA           22314
    Columbia Capital Investors III, LLC     Donald A. Doering                        204 South Union Street                                                                    Alexandria          VA           22314
    Columbia Capital, LLC                                                            204 S. Union Street                                                                       ALEXANDRIA          VA           22314
    Comcast Cable Communications
    Management, LLC, as successor in                                                 Attention Senior Director,                                     1899 Wynkoop Street, 5th
    interest to Headend In the Sky, Inc.    on behalf of itself and its affiliates   Business Affairs                   Comcast Wholesale           Floor                      Denver              CO           80202
    Comcast Cable Communications
    Management, LLC, as successor in                                                                                    Comcast Cable
    interest to Headend In the Sky, Inc.    on behalf of itself and its affiliates   Attn General Counsel               Communications, Inc.        One Comcast Center         Philadelphia        PA           19103
    Comcast Cable Communications, Inc.,
    on behalf of itself and its operating
    affiliates & subsidiaries               General Counsel                          1500 Market Street, 34th Floor                                                            Philadelphia        PA           19102
    Comcast Cable Communications, Inc.,
    on behalf of itself and its operating   VP of Programming, Comcast
    affiliates & subsidiaries               Cable Communications, Inc.               1500 Market Street, 34th Floor                                                            Philadelphia        PA           19102

    Comcast Cable Communications, LLC Attn Content Acquisition Counsel               One Comcast Center, 54th Floor                                                            Philadelphia        PA           19103
                                      Attn Executive Vice President,
    Comcast Cable Communications, LLC Content Acquisition                            1500 Market Street                                                                        Philadelphia        PA           19102
                                      Attn Executive Vice President,
    Comcast Cable Communications, LLC Content Acquisition                            One Comcast Center, 54th Floor                                                            Philadelphia        PA           19103

    Comcast Cable Communications, LLC Attn General Counsel                           1500 Market Street                                                                        Philadelphia        PA           19102

    Comcast Cable Communications, LLC Attn Legal Department                          Rainbow Media Holdings, Inc.       1111 Stewart Avenue                                    Bethpage            NY           11714

    Comcast Cable Communications, LLC Attn President                                 Rainbow Media Holdings, Inc.       1111 Stewart Avenue                                    Bethpage            NY           11714
    COMCAST CABLE
    COMMUNICATIONS, LLC               CONTENT ACQUISITION DEPT                       CONTENT ACQUISITION DEPT           ONE COMCAST CENTER                                     PHILADELPHIA        PA           19103

                                      Jennifer Tryon Gaiski, Senior Vice
    Comcast Cable Communications, LLC President, Content Acquisition                 One Comcast Center                                                                        Philadelphia        PA           19103
    Comcast Cable Communications, LLC
    (successor to Comcast Cable
    Communications, Inc.)             Attn General Counsel                           One Comcast Center, 50th Floor                                                            Philadelphia        PA           19103
    Comcast Cable Communications, LLC
    (successor to Comcast Cable
    Communications, Inc.)             Attn SVP of content Acquisition                One Comcast Center, 54th Floor                                                            Philadelphia        PA           19103
    COMCAST TECHNOLOGY                                                               15966 COLLECTIONS CENTER
    SOLUTIONS                                                                        DR.                                                                                       CHICAGO             IL           60693
                                                                                     13431 COLLECTIONS CENTER
    COMCAST WHOLESALE                                                                DRIVE                              ,                                                      CHICAGO             IL           60693
    ComEd                                                                            PO Box 6111                                                                               CAROL STREAM        IL           60197-6111
    Commerce Clearing House                                                          PO BOX 4307                                                                               CAROL STREAM        IL           60197-4307
    Commercial Investment Trust                                                      PO BOX 100706                                                                             PASADENA            CA           91189-0706
                                                                                                                        10TH FLOOR - ATTN
    COMPLEX MEDIA                                                               229 WEST 43RD STREET                    FINANCE                                                NEW YORK            NY           10036
                                                                                1271 Avenue of the Americas,
    Complex Media, Inc.                     Attn Business & Legal Affairs Dept. 35th Floor                                                                                     New York            NY           10020




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                           Page 8 of 35
                                                                 Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 18 of 56
                                                                                                                    Exhibit D
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail

                 CreditorName                 CreditorNoticeName                      Address1                             Address2          Address3              City     State      Zip       Country

    Complex Media, Inc.                 Attn Business & Legal Affairs Dept. 229 W. 43rd Street                10th Floor                                New York           NY       10036
    comScore, Inc.                      Attention General Counsel           11950 Democracy Drive             Suite 600                                 Reston             VA       20190
    Concur Technologies, Inc.           Attention Legal Department          601 108th Avenue NE               Suite 1000                                Bellevue           WA       98004
                                                                            34175 CAMINO CAPISTRANO #
    CONFERENCING ADVISORS INC.                                              103                                                                         CAPISTRANO BEACH   CA       92624
    CONSEQUENCE MEDIA                                                       5301 N. FEDERAL HWY.              STE 180                                   BOCA RATON         FL       33487
    Cooksey, Adrienne                   c/o Fuse Media                      700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    COPPER HILL ENTERTAINMENT,                                              8560 WEST SUNSET BLVD, 8TH
    LLC                                                                     FLOOR                                                                       WEST HOLLYWOOD     CA       90069
    Cornejo, Adriana                    c/o Fuse Media                      700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    CORPORATE RELOCATION
    SYSTEMS INC.                                                           64-54 MAURICE AVE                                                            MASPETH            NY       11378

    CORPORATION SERVICE COMPANY                                            PO BOX 13397                                                                 PHILADELPHIA       PA       19101-3397
    Correnti, Nicole            c/o Fuse Media                             700 N. Central Ave., Suite 600                                               Glendale           CA       91203

    County of Los Angeles, California   Los Angeles County Tax Collector   P.O. BOX 54027                                                               Los Angeles        CA       90054-0027
    COURIER CAR RENTAL INC                                                 1241 RT 23 SOUTH                                                             WAYNE              NJ       07470
    Courtney, Patrick                   c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                        Attn Legal and Regulatory
    Cox Communications, Inc.            Department                         1400 Lake Hearn Drive                                                        Atlanta            GA       30319
                                        Attn Senior Vice President of
    Cox Communications, Inc.            Programming                        1400 Lake Hearn Drive                                                        Atlanta            GA       30319
                                                                           50 WEST 17TH STREET - 8TH
    CPI INVESTIGATIONS                                                     FLOOR                                                                        NEW YORK           NY       10011
    CRAIN COMMUNICATIONS                                                   29588 NETWORK PLACE                                                          CHICAGO            IL       60673-1295
    Creative Circle                                                        5900 Wilshire Blvd                 11th Floor                                Los Angeles        CA       90036
    CREATIVE CIRCLE                                                        PO BOX 74008799                                                              CHICAGO            IL       60674-8799
    CREATIVE CONTROL BRANDING &                                            8 W. 126TH STREET, 3RD
    ENTRNMNT                                                               FLOOR                                                                        NEW YORK           NY       10027

    CREATIVE MOBILE TECHNOLOGIES                                           42-50 24TH STREET                                                            LONG ISLAND CITY   NY       11101
    CREATIVE SOLUTIONS                                                     1020 CAMPUS DRIVE WEST                                                       MORGANVILLE        NJ       07751
    CREDIT COLLECTION SERVICES                                             PO BOX 55126                                                                 BOSTON             MA       02205-5126
    Creel, Mark                  c/o Fuse Media                            700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                                                           1028 SIR FRANCIS DRAKE
    CRONER COMPANY                                                         BLVD                                                                         KENTFIELD          CA       94904
    CROWDTAP                                                               626 BROADWAY                       9TH FLOOR                                 New York           NY       10012
    Crowley, Emily                      c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Crowley, Emily                      c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Crystal Broadband Networks          Attn Shawn Smith                   P.O. Box 180336                                                              Chicago            IL       60618
    Crystal, Amanda                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    CT CORPORATION                                                         PO BOX 4349                                                                  CAROL STREAM       IL       60197-4349
    CULTIVATED ENTERTAINMENT                                               1365 S. HUDSON AVE                                                           LOS ANGELES        CA       90019
                                                                           83649 COLLECTION CENTER
    CVS PHARMACY INC                                                       DR                                                                           CHICAGO            IL       60693
    CYLANCE INC                                                            Dept 3995                          PO Box 123995                             Dallas             TX       75312
    Czerniak, Victor                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    D. SIMMONS ENTERPRISE                                                  100 GALLERIA PARKWAY               SUITE 1860                                ATLANTA            GA       30339
    DAVEBVO LLC                                                            8846 AZUL DRIVE                                                              WEST HILLS         CA       91304
    David Ellis (GIA Partners, LLC)                                        12 East 49th Street                33rd Floor                                New York           NY       10017
    David M. Lewis Company LLC                                             21800 Oxnard Street                Suite 980                                 Woodland Hills     CA       91367



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                 Page 9 of 35
                                                                      Case 19-10872-KG                       Doc 295            Filed 07/08/19     Page 19 of 56
                                                                                                                         Exhibit D
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail

                 CreditorName                      CreditorNoticeName                      Address1                           Address2            Address3                City    State       Zip      Country
    Davie, Kristin                          c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
    Davila Multicultural Insights                                               16101 Ventura Blvd, Suite 315                                                ENCINO              CA       91436
    Davila Multicultural Insights           c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
    De Lage Landen Financial Services,
    Inc.                                    Lease Processing Center             1111 Old Eagle School Road                                                   Wayne               PA       19087
    DEBOHNEE BELZA                                                              2747 LARCHMONT RD                                                            UNION               NJ       07083
    DEBRA SUTHERLAND                                                            142-16 SUTTER AVE                                                            JAMAICA             NY       11436
    Dedicated to Sound Inc.                                                     5220 LAS VIRGENES ROAD                                                       CALABASAS           CA       91302
    Defy Media LLC                          Defy Media (ABC) LLC                231 Market Place, Suite 373                                                  San Ramon           CA       94583
    DELAGE LANDEN FINANCIAL SVC                                                 PO BOX 824018                                                                PHILADELPHIA        PA       19182-4018
    Delaware Secretary of State                                                 P.O. Box 5509                      Vendor #XX-XXXXXXX                        Binghamton          NY       13902-5509
    DELTA DENTAL INSURANCE
    COMPANY                                                                     PO BOX 677006                                                                DALLAS              TX       75267
    DELTA DENTAL OF CALIFORNIA                                                  PO BOX 44460                                                                 SAN FRANCISCO       CA       94144
    DEMARCUS COOK                                                               228 DODD AVE SW                                                              ATLANTA             GA       30315
    Dewalt, Jennifer                        c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
    DiBella, Joseph                         c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
    DIEGO NOSSA                                                                 3437 NW 44 ST #206                                                           LAUDERDALE LAKES    FL       33309
    Dier, Marci                             c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
                                                                                30 WEST 21ST STREET - 5TH
    DIGITAL COLOR CONCEPTS, INC.                                                FLOOR                                                                        NEW YORK            NY       10010

    DINNER WITH BEVY, LLC                                                       1425 AMSTERDAM AVENUE, 6E                                                    NEW YORK            NY       10027
    Dionne, Zachary                         c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale            CA       91203
    DIRECT PRINTING IMPRESSIONS,
    INC.                                                                        33 FAIRFIELD PLACE                                                           WEST CALDWELL       NJ       07006
    DIRECTV LLC                                                                 PO BOX 60036                                                                 LOS ANGELES         CA       90060-0036
    DIRECTV, INC.                           Attn General Counsel                2230 East Imperial Highway                                                   El Segundo          CA       90245
                                            Attn Senior Vice President,
    DIRECTV, INC.                           Programming                         2230 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC                            Attn General Counsel                2230 East Imperial Highway                                                   El Segundo          CA       90245
                                            Attn Senior Vice President,
    DIRECTV, LLC                            Programming                         2230 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC and AT&T Services,
    Inc.                                    AT&T Services, Inc.                 2260 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC and AT&T Services,
    Inc.                                        DIRECTV, LLC                    2260 East Imperial Highway                                                   El Segundo          CA       90245
                                                Mark A. Romero & Christine E.
    DirecTV, LLC and AT&T Services, Inc. Cwiertny                               Crowell & Morning LLP              3 Park Plaza, 20th Fl                     Irvine              CA       92614-8505
    DIRECTV, LLC and AT&T Services,
    Inc. on behalf of itself and its affiliated Attn Content and Programming
    companies                                   Legal Department                2260 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC and AT&T Services,
    Inc. on behalf of itself and its affiliated
    companies                                   Attn General Counsel            2260 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC and AT&T Services,
    Inc. on behalf of itself and its affiliated Attn Senior Vice President,
    companies                                   Content and Programming         2260 East Imperial Highway                                                   El Segundo          CA       90245
    DIRECTV, LLC and AT&T Services,
    Inc. on behalf of itself and its affiliated
    companies                                   Lightspeed Parner Management    Attn Patricia Alverson             211 S Akard St, Cube 1450.19              Dallas              TX       75202
    DIRECTV, LLC or its affiliates and/or
    AT&T Services, Inc. or its affiliates                                       2260 East Imperial Highway                                                   El Segundo          CA       90245



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                      Page 10 of 35
                                                               Case 19-10872-KG                       Doc 295              Filed 07/08/19    Page 20 of 56
                                                                                                                   Exhibit D
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail

                CreditorName                CreditorNoticeName                      Address1                              Address2          Address3               City     State       Zip      Country
    DISCOVERY BENEFITS                                                   PO Box 869                                                                    FARGO               ND       58106
    Discovery Commnications, LLC                                         One Discovery Place                                                           Silver Spring       MD       20910
    Discovery International                                              PO Box 79058                                                                  BALTIMORE           MD       21279-0058
    Dish                              Ted Henderson                      9601 S. Meridian Boulevard                                                    Englewood           CO       80112
                                      Attn Executive Vice President,
    DISH Network L.L.C.               Programming                        9601 S. Meridian Boulevard                                                    Englewood           CO       80112
                                      Attn Executive Vice President,
    DISH Network L.L.C.               Programming                        P.O. Box 6655                                                                 Englewood           CO       80155

    DISH Network L.L.C.               Attn Office of the General Counsel 9601 S. Meridian Boulevard                                                    Englewood           CO       80112

    DISH Network L.L.C.               Attn Office of the General Counsel P.O. Box 6655                                                                 Englewood           CO       80155
                                      Attn Vice President of Business
    DISH Network L.L.C.               Operations                         9601 S. Meridian Boulevard                                                    Englewood           CO       80112
                                                                         Attn Office of the General
    DISH Network L.L.C.               Sling TV L.L.C.                    Counsel                             P.O. Box 6655                             Englewood           CO       80155
                                                                         Attn Vice President of Business
    DISH Network L.L.C.               Sling TV L.L.C.                    Operations                          9601 S. Meridian Boulevard                Englewood           CO       80112
    DJG STUDIO SVCS                                                      25-19 BORDEN AVENUE #216                                                      LONG ISLAND CITY    NY       11101
    DND                               Thomas E. Dooley                   34 East 51st Street, 18 FL          18th Floor                                New York            NY       10022
                                                                         80 CRANBERRY STREET -
    DOGS BREAKFAST INC.                                                  APT# 10F                                                                      BROOKLYN            NY       11201
                                                                         11766 WILSHIRE BLVD. STE
    DOLLA SIGN WORLD TOURING                                             500                                                                           LOS ANGELES         CA       90025
                                                                         52 VANDERBILT AVE. 10TH
    DOM CAMERA AND COMPANY                                               FLOOR                                                                         NEW YORK            NY       10017
    DON THORNBURGH LAW
    CORPORATION                                                          466 FOOTHILL BLVD #220                                                        LA CANADA FLINTRIDGE CA      91011
    DONE AND DUSTED ELECTRONIC,                                          12400 WILSHIRE BLVD. SUITE
    INC                               C/O REBACK LEE & COMPANY           1276                                                                          LOS ANGELES         CA       90025
    DONNELLY MECHANICAL                                                  96-59 22ND STREET                                                             QUEENS VILLAGE      NY       11429-1313
    DONOVAN MLCOCH                                                       12476 GREENE AVE                                                              LOS ANGELES         CA       90066-6433
    Dorn, Matthew                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                                Glendale            CA       91203
    DOUBLE VERIFY                                                        PO BOX 392268                                                                 PITTSBURGH          PA       15251-9268
    DOUGLAS A JOHNSON JR                                                 1641 CASA CALVIN STREET                                                       NEW ORLEANS         LA       70114
    DOUGLAS HICKMAN JR.                                                  2796 RIPPLE PL                      UNIT # 204                                LOS ANGELES         CA       90039
    Drayton, Brandon                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                                Glendale            CA       91203
    DREAM BIGGER MEDIA                                                   3618 NE 2ND AVE.                                                              MIAMI               FL       33137
    DROPBOX                                                              DEPT LA 24086                                                                 PASADENA            CA       91185-4086
    DSG INTERNATIONAL LLC                                                105 EUCALYPTUS DR                                                             EL SEGUNDO          CA       90245
    DUCK DOWN MUSIC                                                      71 W. 23RD STREET                   SUITE 1131                                NEW YORK            NY       10010
    Dugan, Michael                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                                Glendale            CA       91203
    DUN & BRADSTREET                                                     PO BOX 75434                                                                  CHICAGO             IL       60675-5434
                                                                         203 MESEROLE STREET - APT
    DWABI PRODUCTIONS                                                    2                                                                             BROOKLYN            NY       11211
    Dworsky, Forrest                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                                Glendale            CA       91203
    DYNAMIC LOGIC                                                        PO BOX 7247-7413                                                              PHILADELPHIA        PA       19170-7413
    E.M. Rose Group, LLC d/b/a Rose
    Digital                           Rose Digital, LLC                  33 W 60th St, Suite 1111/1100                                                 New York            NY       10023
    E.M. Rose Group, LLC d/b/a Rose
    Digital                           Rose Digital, LLC                  The Yard                            33 West 60th St, STE 1111                 New York            NY       10023
    EAST SIDE PICTURES                                                   201 EAST 21ST STREET #12H                                                     NEW YORK            NY       10010-6419
    EchoStar                          Ted Henderson                      9601 S. Meridian Boulevard                                                    Englewood           CO       80112



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                Page 11 of 35
                                                                    Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 21 of 56
                                                                                                                        Exhibit D
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail

                 CreditorName                     CreditorNoticeName                      Address1                           Address2           Address3               City    State      Zip          Country

    EchoStar Satellite LLC                  Attn Office of the General Counsel 9601 South Meridian Boulevard                                               Englewood          CO       80112
                                            Attn Senior Vice President,
    EchoStar Satellite LLC                  Programming                        9601 South Meridian Boulevard                                               Englewood          CO       80112
    ECN CAPITAL                                                                PO BOX 51657                                                                LOS ANGELES        CA       90051-5957
    ECN Financial LLC                                                          655 Business Center Drive                                                   Horsham            PA       19044
    ECOSET CONSULTING                                                          3019 ANDRTA ST                                                              LOS ANGELES        CA       90065
    EcoSet Consulting, LLC                                                     3019 Andrita Street                                                         Los Angeles        CA       90065
    eHealthScreen, LLC                                                         4215 SouthPoint Blvd                                                        JACKSONVILLE       FL       32216
    Eldereiny, Muhammad                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale           CA       91203

    ELEMENT MARKET RESEARCH, INC                                              535 WELLINGTON WAY                  SUITE 280                                LEXINGTON          KY       40503
    ELISA VALENTINA AGENCY LLC                                                1 JANE STREET                       APT 4E                                   NEW YORK           NY       10014
    EMBASSY ROW                                                               325 HUDSON STREET                   SUITE 601                                NEW YORK           NY       10013
    EMI ENTERTAINMENT WORLD                                                   P.O. BOX 415000                                                              NASHVILLE          TN       37241-0820
    Emmer Consulting, P.C.                                                    7713 Oldchester Road                                                         BETHESDA           MD       20817
    EMPLOYMENT DEVELOPMENT
    DEPT                                                                      PO BOX 989061                                                                WEST SACRAMENTO    CA       95798-9061
    Enamorado, Yolanda                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Encompass Digital Media, Inc                                              PO BOX 117087                                                                ATLANTA            GA       30368-7807
    Eng, Holly                              c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    English, Justin                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Engstrom, Thomas                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Ennis, Caleb                            c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    ENTERACTIVE SOLUTIONS GROUP,
    INC.                                                                      1612 W OLIVE AVE - SUITE 202                                                 BURBANK            CA       11050
    ENTERTAINMENT ONE REALITY
    PRODUCTIONS                                                               4201 WILSHIRE BLVD.                 SUITE 400                                LOS ANGELES        CA       90010
    ENTERTAINMENT ONE US LP                                                   22 HARBOR PARK DRIVE                                                         PORT WASHINGTON    NY       11050
    ENTERTAINMENT PARTNERS                                                    2835 N. NAOMI ST                                                             BURBANK            CA       91504
                                            Myra Cirinna, Executive Vice
    Entertainment Partners Services Group   President, Marketing & Sales      2835 North Naomi Street                                                      Burbank            CA       91504-2024
    Erenburg, Anna                          c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Ernst & Young LLP                                                         PO Box 846793                                                                LOS ANGELES        CA       90084-6793
    Escarcega, Sonia                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    ESSENTIAL IMAGES                                                          3929 PEOPLES STREET                                                          METAIRIE           LA       70002
    Estrada, Brenda I.                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Evaristo, Jasmine                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203

    EVERBANK COMMERCIAL FINANCE                                               PO BOX 911608                                                                DENVER             CO       80291-1608
    EVERBANK COMMERCIAL FINANCE,
    INC.                                                                      10 WATERVIEW BLVD.                  2ND FLOOR                                PARSIPPANY         NJ       07054

    EverBank Commercial Finance, Inc.       Omayra Torres, Account Manager PO BOX 911608                                                                   DENVER             CO       80291
                                                                                                                                                                                                    UNITED
    EVERYTHING LOUDER LTD                                                     7 LOCKSBROOK ROAD                                                            BATH                        BA1 3EY      KINGDOM
    EWASTE U.S. RECYCLING                                                     7341 FULTON AVE, STE 15                                                      NORTH HOLLYWOOD    CA       91605
    E-WASTE US                                                                7341 FULTON AVE, SUITE 15                                                    North Hollywood    CA       91605

    EXCITEM                                                                   830 STEWART DR. SUITE # 217                                                  SUNNYVALE          CA       94085
    EXPRESS VIDEO SUPPLY                                                      1819 VICTORY BLVD                                                            GLENDALE           CA       91201
    EXTREME REACH, INC.                                                       75 SECOND AVE, SUITE 720                                                     NEEDHAM            MA       02494




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                     Page 12 of 35
                                                                  Case 19-10872-KG                 Doc 295              Filed 07/08/19    Page 22 of 56
                                                                                                                Exhibit D
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail

                 CreditorName                 CreditorNoticeName                    Address1                           Address2          Address3                 City        State      Zip          Country
                                                                       15161 COLLECTIONS CENTER
    FACEBOOK INC                                                       DRIVE                                                                        CHICAGO              IL           60693
                                                                       15301 VENTURA BLVD, BLDG B,
    FACTS N FIGURES                                                    #500                                                                         SHERMAN OAKS         CA           91403
    Fairborne, Luisa                    c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Fata, Justin                        c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Faxcom                                                             21 Billerica Rd                #2                                            Chelmsford           MA           01824

    Federal Communications Commission                                  445 12th Street SW                                                           Washington           DC           20554
    Feldstein, Ethan                    c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FELIPES WORLD INC.                                                 PO BOX 8027                                                                  MISSION HILLS        CA           91346
    Fenelus, Berman                     c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FERDINAND IP, LLC                                                  129 POST ROAD EAST                                                           WESTPORT             CT           06880
    Ferlazzo, John                      c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Fernandez, Keith                    c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
                                                                       6255 W. SUNSET BLVD, 12th
    FIILM L.A., INC                                                    FLOOR                                                                        HOLLYWOOD            CA           90028
    FILEMAKER INC.                                                     FILE# 53588                                                                  LOS ANGELES          CA           90074-3588
    Finch, Gineen                       c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FINE BEAUTY INC                                                    125 SECOND ST #511                                                           OAKLAND              CA           94607
    FIRST FOUNDATION BANK                                              PO BOX 80550                                                                 City of Industry     CA           91716
    Fisher & Phillips, LLP                                             1075 Peachtree Street, NE          Suite 3500                                ATLANTA              GA           30309
    Fitzgerald, Morgan                  c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FLAME MEDIA PTY LTD                                                PO BOX 469                                                                   ARTARMON                          NSW 1570 AUSTRALIA
    FlatIron Capital                                                   PO Box 712195                      ACCT#5226466                              DENVER               CO           80271-2195
    Fleury, Kevin                       c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Flores, Diana                       c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Florido, Judith                     c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FLUFFY SHOP INC                                                    13801 VENTURA BLVD                                                           SHERMAN OAKS         CA           91423
    FLUFFY, INC                                                        13801 VENTURA BLVD                                                           SHERMAN OAKS         CA           91423
                                                                       455 NORTH CITYFRONT PLAZA
    FMLA SOURCE, INC                                                   DRIVE                                                                        CHICAGO              IL           60611-5322
    FOCUS POINT GLOBAL                                                 8200 ROBERTS DRIVE                 SUITE 475                                 SANDY SPRINGS        GA           30350
    Fontanetta, Joseph                  c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
                                                                       257 E SHORT STREET SUITE
    FOOJI, INC                                                         200                                                                          LEXINGTON            KY           40507
    Foxhill Capital Partners LLC                                       14255 Highway 1                    Suite 240                                 Juno Beach           FL           33408
    Francavilla, Cassandra              c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    France, Tiffany                     c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    Franchise Tax Board                                                PO Box 942857                                                                SACRAMENTO           CA           94257-0531
    FRANCO PAGLIARO                                                    500 SW 145TH AVE APT 531                                                     PEMBROKE PNES        FL           33027-6227
    FRAZIER WASH                                                       6527 Old Shell Rd Apt 34                                                     Mobile               LA           36608-3968
                                                                       301 HOWARD STREET - 19TH
    FREEWHEEL MEDIA, INC.                                              FLOOR                                                                        SAN FRANCISCO        CA     94105
    FREMANTLE MEDIA LIMITED                                            1 STEPHEN STREET                                                                                  LONDON W1T 1AL            ENGLAND

    FRESH MOVEMENT ENTERPRISES                                         PO BOX 56938                                                                 NEW ORLEANS          LA           90156
    FRIED, FRANK, HARRIS, SHRIVER
    JACOBSEN                                                           ONE NEW YORK PLAZA                                                           New York             NY           10004
    Fritz, Ronald                       c/o Fuse Media                 700 N. Central Ave., Suite 600                                               Glendale             CA           91203
    FTI CONSULTING, INC                                                PO BOX 418178                                                                BOSTON               MA           02241-8178
    FuboTV, inc.                        Attn Chief Executive Officer   304 S Park Ave                                                               New York             NY           10010
    Fullscreen, Inc.                                                   12180 Millennium Drive                                                       Playa Vista          CA           90094



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                             Page 13 of 35
                                                                  Case 19-10872-KG                      Doc 295             Filed 07/08/19    Page 23 of 56
                                                                                                                     Exhibit D
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail

                 CreditorName                   CreditorNoticeName                      Address1                          Address2           Address3              City     State       Zip      Country
    Fuse, LLC                            c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Future Technology Staffing Inc.                                         2000 Cliff Mine Road               Park West Two, Suite 401                 Pittsburgh        PA        15275
    FUTURE US INC.                                                          DEPT LA BOX 22418                                                           PASADENA          CA        91185-2418
    GANSEVOORT PARK AVENUE                                                  420 PARK AVE SOUTH                                                          NEW YORK          NY        10016
    Garcia, Julio                        c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Garnica, Melissa                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    GAY AD NETWORK                                                          1628 NE 17 WAY                                                              FORT LAUDERDALE   FL        33305
                                                                            2550 DENALI STREET, SUITE
    GCI CABLE INC                                                           1000                                                                        ANCHORAGE         AK        99503
    GCI Cable, Inc.                      Attn Bob Ormberg                   5151 Fairbanks St.                                                          Anchorage         AK        99503
    GCI COMMUNICATION CORP                                                  PO BOX 99001                                                                ANCHORAGE         AK        99509-9001
                                                                            12478 COLLECTIONS CENTER
    GENSLER                                                                 DRIVE                                                                       CHICAGO           IL        60693
    Georgantopoulos, Dimitris            c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    GEORGE GREENBERG                                                        700 N. CENTRAL AVE                 SUITE 600                                GLENDALE          CA        91203
    GEP TALENT SERVICES, LLC.                                               2835 N. NAOMI STREET                                                        BURBANK           CA        91504-2024
    Getty Images (US), Inc.                                                 75 Varick Street, 5th Floor                                                 New York          NY        10013
    GETTY IMAGES INC                                                        PO BOX 953604                                                               ST LOUIS          MO        63195-3604
                                         a Division of GfK US, LLC (f/k/a
    GfK Mediamark Research &             GfK Mediamark Research &
    Intelligence                         Intelligence, LLC)                 200 Liberty St. 4th Floor                                                   New York          NY        10281
                                                                            120 EASGLE ROCK AVENUE -
    GFK US LLC.                                                             SUITE 200                                                                   EAST HANDOVER     NJ        07936-3590
    GIGANTIC! PRODUCTIONS, INC                                              11 JAY ST. GROUND FLR                                                       NEW YORK          NY        10013
                                                                            14635 N KEIRLAND BLVD 13-01-
    GLOBAL BUSINESS TRAVEL (GBT)                                            72                                                                          SCOTTSDALE        AZ        85254
                                                                            665 JOHNNIE DODDS BLVD -
    GO TO TEAM INC.                                                         SUITE 300                                                                   MT PLEASANT       SC        29464
    Gold, Brittney                       c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
                                         Russ Ridgeway, Director of
    Golden Rain Foundation               Broadband Services                 PO Box 2220                                                                 Laguna Woods      CA        92654
    GOLDMAN COPELAND                                                        229 WEST 36TH STREET, 7TH
    ASSOCIATES, PC                                                          FLOOR                                                                       NEW YORK          NY        10018
    Gomez Pena, Elsa                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Gonzaga, Joel                        c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Gooden, Eric                         c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Goodman, Priscilla                   c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Goodwin Procter LLP                                                     100 NORTHERN AVENUE                                                         BOSTON            MA        02210
    GOOGLE LLC                                                              DEPT 33654                         PO BOX 39000                             SAN FRANCISCO     CA        94139
    Gordon, Andrew                       c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    GOTHAM CITY EDIT                                                        7 DEVON DRIVE                                                               WEST ORANGE       NJ        07052

    GPS Painting and Wallcovering, Inc                                      1307 E. Saint Gertrude Place #C                                             SANTA ANA         CA        92705
    GRACENOTE MEDIA SERVICES                                                29421 NETWORK PLACE                                                         CHICAGO           IL        60673-1294
    Gracie, Bianca                       c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Grande Communications Networks,
    Inc.                                 Attn Diane Wigington               401 Carlson Circle                                                          San Marcos        TX        78666
    Grande Communications Networks,
    Inc.                                 Attn Legal Department              401 Carlson Circle                                                          San Marcos        TX        78666
    GRASS VALLEY USA                                                        29020 NETWORK PLACE                                                         CHICAGO           IL        60673-1290
    GREEN CHIP INC                                                          540 KINGSLAND AVENUE                                                        BROOKLYN          NY        11222
    Green, Jason                         c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203
    Greenberg, George                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                              Glendale          CA        91203



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                  Page 14 of 35
                                                                  Case 19-10872-KG                     Doc 295              Filed 07/08/19    Page 24 of 56
                                                                                                                    Exhibit D
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail

                 CreditorName                   CreditorNoticeName                    Address1                             Address2          Address3              City     State       Zip      Country
    Greenberg, George                    c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Greene, Brittany                     c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Greene, Thomas E.                    c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Gruen, Aiden                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Guembes, Anthony                     c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    GUNPOWDER AND SKY                                                      25 W. 31ST STREET, 3RD
    DISTRIBUTION, LLC                                                      FLOOR                                                                        NEW YORK           NY       10001
    Guzman, Berto                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    H20 BASKETBALL                                                         249-07 MEMPHIS AVENUE                                                        ROSEDALE           NY       11422
    Haley, Rebecca                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hall, Rashaun                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    HALO BRANDED SOLUTIONS, INC                                            3182 MOMENTUM PLACE                                                          CHICAGO            IL       60689-5331
    Hametz, Chad                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hammonds, Bianca                     c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hardy, DeShon                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Harris, Daniel                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Harris, Joan                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Harris, Sharoan                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hartford Fire Insurance Co.                                            277 Park Ave                                                                 New York           NY       10172
    HARUMI YOSHIDA                                                         616 S. BURNSIDE AVE #308                                                     LOS ANGELES        CA       90036
    HASHTAG MEDIA IDEAS LLC                                                201 West 72nd Street #14E                                                    NEW YORK           NY       10023
    Hassan, Shameea                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    HAVAS EDGE                                                             2386 FARADAY AVENUE                SUITE 200                                 CARLSBAD           CA       92008
    Hawaiian Telcom Services Company,
    Inc.                                 Attn Ernest Villicana             1177 Bishop Street                                                           Honolulu           HI       96813
    HAYDENISM INC                                                          716 N. CATALINA ST.                                                          BURBANK            CA       91505
    HEATH GENERAL CONTRACTING
    INC                                                                   28638 GREENWOOD PL                                                            CASTAIC            CA       91384
                                         Beckson Design Associates, John
    Heath General Contracting, Inc.      Heath, President                 28638 GREENWOOD PLACE                                                         CASTAIC            CA       91384
    HEG Interests, LLC (legacy JMJD      Stephen R Gunter and Anthonie C.
    Investments Partnership)             Badenhorst                       4265 San Felipe                     Suite 900                                 Houston            TX       77027

    HEMA PERSAD                                                            5764 SAN VICENTE BLVD, #102                                                  LOS ANGELES        CA       90019
    Heren, Laurel                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hernandez, Monica                    c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hernandez, Oscar                     c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hersh, Michele                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hess, Derek                          c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hester, Danielle                     c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hewlett-Packard Financial Services
    Company                                                                200 Connell Drive, Suite 5000                                                Berkeley Heights   NJ       07922
                                                                           16000 VENTURA BLVD, SUITE
    HEY KYLE                                                               600                                                                          ENCINO             CA       91436-2748
                                         Leilah Escalera, Esq. Escalera,
    Hey Kyle, LLC                        Majchrowski & Clipp, PLLC         45 Rockefeller Plaza               Suite 2000                                New York           NY       10111
    HFPNY LLC                                                              25-40 Shore Blvd.                  Apt. LF                                   Astoria            NY       11102
    Hilary, William                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hirschberg, Robert                   c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Hiscox Insurance Company Inc                                           104 South Michigan Avenue          Suite 600                                 Chicago            IL       60630
    Hispanic Federation, Inc.                                              55 Exchange Place Ste. 501                                                   NEW YORK           NY       10005
    HITACHI CAPITAL AMERICA CORP                                           PO BOX 1880                                                                  MINNEAPOLIS        MN       55480-1880
    HITACHI CAPITAL AMERICA CORP.                                          7808 CREEKRIDGE CIRCLE                                                       EDINA              MN       55439



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                 Page 15 of 35
                                                                  Case 19-10872-KG                        Doc 295               Filed 07/08/19    Page 25 of 56
                                                                                                                        Exhibit D
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail

                 CreditorName                  CreditorNoticeName                       Address1                               Address2          Address3                 City        State      Zip       Country

    Hitachi Capital America Corp.                                            7808 Creekridge Circle, Suite 250                                              Edina                MN           55439
    Hitachi Capital America Corp.       Jacob B. Sellers                     825 Nicollet Mall, Suite 1648                                                  Minneapolis          MN           55402
    Hoggan, Joanna                      c/o Fuse Media                       700 N. Central Ave., Suite 600                                                 Glendale             CA           91203
    HOLLAND WEST PRODUCTIONS                                                 630 ST NICHOLAS AVENUE
    LLC                                                                      SUJITE 4J                                                                      NEW YORK             NY           10030
    Honeyman, Devon                     c/o Fuse Media                       700 N. Central Ave., Suite 600                                                 Glendale             CA           91203
                                                                             270 NORTH AVENUE, SUITE
    HOROWITZ ASSOCIATES, INC                                                 805                                                                            NEW ROCHELLE         NY           10801
    HOTEL DU PONT                                                            42 WEST 11TH STREET                                                            WILMINGTON           DE           19801
    HOTEL FIGUEROA                                                           939 S. Figueroa St.                                                            Los Angeles          CA           90015
    Hothorn, Pamela                     c/o Fuse Media                       700 N. Central Ave., Suite 600                                                 Glendale             CA           91203
                                                                             10250 CONSTELLATION BLVD,
    HOULIHAN LOKEY CAPITAL, INC                                              5TH FLOOR                                                                      LOS ANGELES          CA           90067-6802
    HUDDLED MASSES LLC                                                       DEPT CH 19951                                                                  PALATINE             IL           60055-9951
    Huerta, Maria                       c/o Fuse Media                       700 N. Central Ave., Suite 600                                                 Glendale             CA           91203
    Hughes, Gina                        c/o Fuse Media                       700 N. Central Ave., Suite 600                                                 Glendale             CA           91203
                                                                             760 NORTH HOOVER STREET
    IAN OPHELAN                                                              #108                                                                           LOS ANGELES          CA           90029
    IBM CORPORATION                                                          PO BOX 645670                                                                  PITTSBURGH           PA           15264-5254
    IBM Credit LLC                                                           7100 Highlands Parkway                                                         Smyma                GA           30082
    IBM CREDIT LLC                                                           ONE NORTH CASTLE DRIVE                                                         ARMONL               NY           10504
    ICE CANYON LLC, on behalf of its
    participating clients                                                    2000 Avenue of the Stars             11th Floor                                Los Angeles          CA           90067
    IESI-NY Corporation                                                      PO Box 660654                                                                  DALLAS               TX           75266-0654
                                                                             12022 COLLECTIONS CENTRE
    IHEART MEDIA                                                             DRIVE                                                                          CHICAGO              IL           60693

    iHeartMedia + Entertainment, Inc.                                        125 West 55th Street, 11th Floor                                               New York             NY           10019
    IHEARTMEDIA ENTERTAINMENT,
    INC                                                                      20880 STONE OAK PARKWAY                                                        SAN ANTONIO          TX           78258
                                        Department of Business
    IL Dept of Business Services        ServicesLimited Liability Division   501 S. Second St., Rm. 351                                                     Springfield          IL           62756
    Illinois Department of Revenue                                           P.O. Box 19031                                                                 Springfield          IL           62794-9031
    ILLINOIS DEPARTMENT OF
    REVENUE                                                                  PO BOX 19006                                                                   SPRINGFIELD          IL           62794-9006
    ImageRights International, Inc.                                          51 Melcher St, 1st Floor                                                       Boston               MA           02210
                                                                             3480 TORRANCE BLVD, STE
    INASSIST                                                                 110                                                                            TORRANCE             CA           90503
                                        C/O GELFAND, RENNERT, &              360 HAMILTON AVENUE -
    INFINITE FLAVORS, INC.              FELDMAN LLP                          SUITE 100                                                                      WHITE PLAINS         NY           10601
    IN-HALE ENTERTAINMENT, LLC                                               1413 SANBORN AVENUE                                                            LOS ANGELES          CA           90027
    INITATIVE MEDIA                                                          13801 FNB PARKWAY                                                              OMAHA                NE           68154
    INNOVID                                                                  PO BOX 347961                                                                  PITTSBURGH           PA           15251-4961
    INSIGHT DIRECT USA, INC                                                  PO BOX 731069                                                                  DALLAS               TX           75373-1069
    INSIGHT STRATEGY GROUP                                                   1801 W. OLYMPIC BLVD.                                                          PASADENA             CA           91199-1434
    INTEGRATED MEDIA                                                         5200 LANKERSHIM BLVD. STE
    TECHNOLOGIES, INC                                                        700                                                                            NORTH HOLLYWOOD      CA           91601
    Integrated Office Technology, LLC                                        12150 Mora Dr. Suite 2                                                         SANTA FE SPRINGS     CA           90670
    INTERCONTINENTAL - STEPHEN F
    AUSTIN                                                                   701 CONGRESS AVE                                                               AUSTIN               TX           78701
    Internal Revenue Service                                                 P.O. Box 7704                                                                  San Francisco        CA           94120-7704
    INTRALINKS, INC.                                                         PO BOX 392134                                                                  PITTSBURGH           PA           15251-9134



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                     Page 16 of 35
                                                              Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 26 of 56
                                                                                                                 Exhibit D
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail

                CreditorName                CreditorNoticeName                     Address1                             Address2          Address3            City          State       Zip       Country
    INVISION, Inc.                                                      28 West 44th Street, Suite 609                                               New York            NY         10036
    inVNT LLC                                                           LOCKBOX 223545                                                               PITTSBURGH          PA         15251-2545
    INVNT LLC.                                                          524 BROADWAY - 4TH FLOOR                                                     NEW YORK            NY         10012
    INWOOD ENTERTAINMENT                                                29089 GRAYFOX ST.                                                            MALIBU              CA         90265
    IPREO LLC                                                           PO BOX 26886                                                                 NEW YORK            NY         10087-6886
    IRA SUSSMAN                                                         110 GEDNEY STREET                                                            Nyack               NY         10960
    ISH                                                                 2410 N. BURLING ST                                                           CHICAGO             IL         60614
    ISTREAMPLANET                                                       6630 W ARBY AVE SUITE 112                                                    LAS VEGAS           CA         89118
    ITPROTV                                                             7525 NW 4TH BLVD, STE 10                                                     GAINESVILLE         FL         32607
    Ivanova, Veronika                 c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
    J.H. Lane Partners                                                  126 East 56th Street               16th Floor                                New York            NY         10022
                                                                        1100 GLENDON AVE., SUITE
    J.R. BERRY SEARCH GROUP, INC                                        1210                                                                         LOS ANGELES         CA         90024
    JACK NADEL INC                                                      PO BOX 8342                                                                  PASADENA            CA         91109
    Jacko, Damon                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
                                                                        3901 N I-10 SERVICE ROAD
    JALEESA MCDOWELL                                                    E339                                                                         METAIRIE            LA         70002
    James, Michelle                   c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
    James, Nquavah                    c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
    Janvier, Valery                   c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
    JASON BAIRD                                                         2 SUMMIT TERRACE                                                             DOBBS FERRY         NY         10522
    Javier Saralegui                                                    10 East 92nd Street                                                          NEW YORK            NY         10128
    JBCconnect CA LLC                 Jennifer Morrison                 108 West 39th Street               7th Floor                                 New York            NY         10018
    JBG Interests, LLC (legacy JMJD   Stephen R Gunter and Anthonie C.
    Investments Partnership)          Badenhorst                       4265 San Felipe                     Suite 900                                 Houston             TX         77027
    Jean-Baptiste, Nicholas           c/o Fuse Media                   700 N. Central Ave., Suite 600                                                Glendale            CA         91203
    JEFFERIES FINANCE, LLC                                             520 MADISON AVE                                                               NEW YORK            NY         10022

    JEMM DIRECT MEDIA                                                   109-14 ASCAN AVE - SUITE 4B                                                  FOREST HILLS        NY         11375
    JESSICA COX MOTIVATIONAL
    SERVICES                                                            PO BOX 35807                                                                 TUCSON              AZ         85740
                                                                        15332 ANTIOCH STREET -
    JETPACK DIGITAL LLC                                                 SUITE 808                                                                    PACIFIC PALISADES   CA         90272
    JOE HERNANDEZ-KOLSKI                                                3794 ROSEWOOD AVE #7                                                         LOS ANGELES         CA         90006
    JOE KENNEDY                                                         6918 TUJUNGA AVE                                                             NORTH HOLLYWOOD     CA         91601
    JOHN HANCOCK USA                                                    PO BOX 894109                      LIFE INSURANCE CO.                        LOS ANGELES         CA         90189-4109
    JOHNATHON LEVIT CONSULTING                                          99 S. RAYMOND AVE #201                                                       PASADENA            CA         91106
                                                                        15021 VENTURA BLVD SUITE
    JON PALTIN                                                          509                                                                          SHERMAN OAKS        CA         91403
    JONA BIDDLE                                                         309 W 137TH STREET #4                                                        NEW YORK            NY         10030
    JONATHAN MEACHAM                                                    6205 THE ALAMEDA                                                             BALTIMORE           MD         21239
    Jordan, Danzel                    c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale            CA         91203
    JPMORGAN CHASE BANK,
    NATIONAL ASSOCIATION,
    ASADMINISTRATIVE AND
    COLLATERAL AGENT                                                    1111 FANNIN                        10TH FLOOR                                Houston             TX         77002
    JUICE INTERNATIONAL HOLDINGS                                        60 Adelaide Street East, Suite
    INC.                                                                600                                                                          TORONTO             ON         M5C 3E4    Canada
    JULIAN MITCHELL                                                     311 W. 127TH #604                                                            NEW YORK            NY         10027
    JULIUS WORKS INC.                                                   114 W. 26TH STREET                 6TH FLOOR                                 NEW YORK            NY         10001
    JUN GROUP PRODUCTION                                                PO BOX 744843                                                                ATLANTA             GA         30374-4843
                                                                        940 PRINCETON KINGSTON
    JUNO FILMS                                                          ROAD                                                                         PRINCETON           NJ         08540



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                              Page 17 of 35
                                                                     Case 19-10872-KG                Doc 295             Filed 07/08/19    Page 27 of 56
                                                                                                                  Exhibit D
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail

                CreditorName                      CreditorNoticeName                Address1                           Address2           Address3               City      State       Zip      Country
    Juno Films, Inc.                       Attention Elizabeth Sheldon   940 Princeton-Kingston Rd.                                                  Princeton           NJ        08540
    Juno Search Partners, LLC                                            1218 Chestnut St                                                            Philadelphia        PA        19107
    Jurado, Jose                           c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203

    JW Player / Longtail Ad Solutions, Inc. Attn David Otten             2 Park Ave.                        10th Floor                               New York            NY        10016
                                                                                                            ATTN ACCOUNTS
    K2 MARKETING GROUP                                                   153 TELEMARK COURT                 RECEIVABLE                               STEAMBOAT SPRINGS   CO        80487
    Kaleidoscope Promotions Interactive                                  525 East Colorado Blvd             2nd floor                                PASADENA            CA        91101
    KAMAREN WILLIAMS                                                     8903 6TH AVE                                                                INGLEWOOD           CA        90305
    KASTLE NEW YORK, LLC                                                 PO BOX 75327                                                                BALTIMORE           MD        21275
    KATHERINE DIAZ                                                       14215 BURBANK BLVD #6                                                       SHERMAN OAKS        CA        91401
    KD Consulting LLC                      Attention Kristin Davie       40 Stephen Street                                                           Glen Ridge          NJ        07028
    KD CONSULTING,LLC                                                    40 STEPHEN STREET                                                           GLEN RIDGE          NJ        07028
    Keene, Patrick                         c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    KELLY PAPER                                                          288 BREA CANYON RD                                                          CITY OF INDUSTRY    CA        91789
    KEN LAMBERT                                                          80 CRANBERRY ST. #10F                                                       BROOKLYN            NY        11201
    KENDRICK COX                                                         2840 IDAHO AVE #210                                                         KENNER              LA        70062
    Ketron, Adriana                        c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    KEYCODE MEDIA                                                        270 S. FLOWER STREET                                                        BURBANK             CA        91502
    KEYNOTES, INC                                                        157 N. PEPPERELL ROAD                                                       HOLLIS              NH        03049
    KFORCE INC.                                                          PO BOX 277997                                                               ATLANTA             GA        30384-7997
    Kingsley, Allison                      c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Kissin, Taylor                         c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    KNECT 365                                                            PO BOX 3685                                                                 BOSTON              MA        02241-3685
    KOBALT MUSIC PUBLISHING
    AMERICA INC                                                          2 GANSEVOORT ST FL 6                                                        NEW YORK            NY        10014-1667
    Koscielniak, Marta                     c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Koteles, Sarah                         c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Kramer Levin Naftalis & Frankel LLP    Alice J. Byowitz              1177 Avenue of the Americas                                                 New York            NY        10036
    KRIS SLAVA                                                           224 VALLEY ROAD                                                             MONTCLAIR           NJ        07042
    KT Communications Consulting, Inc.     Attn Kristy Thurman           2409 Stadium Blvd.                                                          Columbia            MO        65202
    KUDZU FILMS                                                          903 G ST SE                                                                 WASHINGTON          DC        20003
    KURTZMAN CARSON CONSULTING                                           2355 ALASKA AVE                                                             El Segundo          CA        90245
    Kyo Logic LLC                                                        37 North Avenue                                                             Norwalk             CT        06851
    KYOLOGIC LLC                                                         37 NORTH AVE - SUITE 101                                                    NORWALK             CT        06851
    L&M ARCHITECTURAL GRAPHICS,
    INC                                                                  20 MONTESANO ROAD                                                           FAIRFIELD           NJ        07004
                                                                         13351-D RIVERSIDE DRIVE
    L.A. MESSENGER, INC                                                  #672                                                                        SHERMAN OAKS        CA        91423
    Labella, Michelle                      c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Ladt, John                             c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    LAKE ELLIOT RENTALS                                                  599 E 7TH STREET                   APT 4L                                   BROOKLYN            NY        11218
    LAMBDA LAMBDA SIGMA LLC                                              3434 OVERLAND AVENUE                                                        LOS ANGELES         CA        90034
    Lambert, Jay                           c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Landin-Chapman, Marlen                 c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    Lantier, Nicole                        c/o Fuse Media                700 N. Central Ave., Suite 600                                              Glendale            CA        91203
    LARA SOLANKI                                                         5166 TOWNSEND AVENUE                                                        LOS ANGELES         CA        90041
    LAUREN ZALAZNICK                                                     70 EAST 10TH STREET, #19B                                                   NEW YORK            NY        10003
    LAVARRO PRODUCTIONS                                                  678 SAINT NICHOLAS AVE             APT 51                                   New York            NY        10030-1046
    LAW OFFICES OF MARC G.                                               8165 SANTALUZ VILLAGE
    FISHLEDER                                                            GREEN SOUTH                                                                 SAN DIEGO           CA        92127

    Layer3 TV, Inc.                                                      1660 Wynkoop Street, Suite 800                                              Denver              CO        80202



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                               Page 18 of 35
                                                           Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 28 of 56
                                                                                                              Exhibit D
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail

                CreditorName             CreditorNoticeName                     Address1                             Address2          Address3               City     State       Zip      Country
    LCO PRODUCTIONS LLC                                              401 2ND AVENUE APT 26H                                                       NEW YORK           NY        10010
    LEAF Capital Funding, LLC                                        2005 Market Street, 14th Floor                                               Philadelphia       PA        19103
    Leddy, Trevor                  c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    LeftCenter Entertainment LLC   Attention Sean Joell Johnson      107 Mountain Road                                                            Jersey City        NJ        07307
    LEFTCENTER ENTERTAINMENT,
    LLC                                                              1800 WHITELY AVE #201                                                        LOS ANGELES        CA        90028
    LEGACY DISTRIBUTION                                              160 TROWBRIDGE ROAD                                                          ATLANTA            GA        30350
                                   Dana Webber, President Legacy
    Legacy Distribution, LLC       Distribution, LLC                 160 Trowbridge Road                                                          Atlanta            GA        30350
    Leibowitz, Aaron               c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    Leon, Ed                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    Leonard, Marc                  c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    Leone, Cheryl                  c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    LESLIE HORNEDO                                                   2031 DRACENA DR #302                                                         LOS ANGELES        CA        90027
    LESLIE WATERWORKS, INC.                                          146 LAUMAN LANE                                                              HICKVILLE          NY        11801
    Letkemann, Jessica             c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    Leverich, Ronni                c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
                                                                     6701 CENTER DRIVE WEST,
    LEVITY PRODUCTIONS, LLC                                          SUITE 1111                                                                   LOS ANGELES        CA        90045
    LEWIS STEVENSON OFFICE
    SOLUTIONS                                                        25 W. 31st STEET, 9TH FLOOR                                                  NEW YORK           NY        10001
    Lewis, Marissa                 c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    Lewis, Randy                   c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    LIASON KITCHEN +LOUNGE                                           1242 W. 134TH STREET                                                         GARDENA            CA        90247
                                                                     330 WEST 38TH STREET-
    LIMAN VIDEO RENTAL COMPANY                                       GROUND FLOOR                                                                 NEW YORK           NY        10018
    LINDSEY LEGROS                                                   205 SARAH LANE                                                               SLIDELL            LA        70460
    Lindsey-Cook, Kristin          c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
                                                                     62228 COLLECTIONS CENTER
    LINKEDIN CORPORATION                                             DRIVE                                                                        CHICAGO            IL        60693-0622
                                                                     2700 COLORADO AVE - SUITE
    LIONS GATE FILMS                                                 200                                                                          SANTA MONICA       CA        90404
    Lions Gate Films Inc.          Attn David Nonaka                 2700 Colorado Ave.                                                           Santa Monica       CA        90404
    LIONZ DEN LLC                                                    2640 8TH AVENUE                APT 6E                                        NEW YORK           NY        10030
                                                                     11601 WILSHIRE BLVD, STE
    LIPPIN GROUP                                                     1900                                                                         LOS ANGELES        CA        90025
    Lipshutz, Jason                c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    LISA JARVIS                                                      160 DUPONT STREET #2B                                                        BROOKLYN           NY        11222
    LISA MARIE RUBI                                                  24419 VALLE DEL ORO #102                                                     NEWHALL            CA        91321
    Liskey, Heather                c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203
    LIST PARTNERS                                                    3098 PIEDMONT ROAD NE          SUITE 200                                     ATLANTA            GA        30305
                                   Donna J. Charleson and G. Andrew
    Llano Partners, Ltd.           Toups III                        701 North Post Oak Road             Suite 635                                 Houston            TX        77024
    Lloyd, Tatum                   c/o Fuse Media                   700 N. Central Ave., Suite 600                                                Glendale           CA        91203
    LOCATION SOUND CORP                                             10639 RIVERSIDE DRIVE                                                         NORTH HOLLYWOOD    CA        91602
    Loeb & Loeb LLP                                                 10100 Santa Monica Blvd.            Suite 2200                                LOS ANGELES        CA        90067-4164
    Logan Circle Partners                                           One MetLife Way                                                               Whippany           NJ        07981
    Lopez, Judith                  c/o Fuse Media                   700 N. Central Ave., Suite 600                                                Glendale           CA        91203
    LORI TEIG                                                       4164 IRVING PLACE                                                             CULVER CITY        CA        90232
    LoRocco, Steven                c/o Fuse Media                   700 N. Central Ave., Suite 600                                                Glendale           CA        91203
    LOS ANGELES COUNTY TAX
    COLLECTOR                                                        PO BOX 54027                                                                 LOS ANGELES        CA        90054-0027
    Louisme, Jacques               c/o Fuse Media                    700 N. Central Ave., Suite 600                                               Glendale           CA        91203



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                           Page 19 of 35
                                                                  Case 19-10872-KG                     Doc 295             Filed 07/08/19    Page 29 of 56
                                                                                                                    Exhibit D
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail

                 CreditorName                   CreditorNoticeName                    Address1                      Address2                Address3               City    State      Zip       Country
                                                                           194 EAST 2ND STREET - APT#
    LOW CAL PRODUCTIONS                                                    3A                                                                          NEW YORK           NY       10009
    Low, Elizabeth                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    LUCAS ASSOCIATES, INC                                                  PO BOX 638364                                                               CINCINNATI         OH       45263-8364
    Lucas Group                                                            1925 Century Park East         Suite 750                                    Los Angeles        CA       90067
    Lugassy, Lisa                         c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    LUNCHBOX STUDIOS                                                       400 VILLAGE PKWY NE            STE 152                                      ATLANTA            GA       30306
    LUNDWALL GROUP                                                         6 ST. JOHNS LANE                                                            NEW YORK           NY       10013
    M SQUARED ENTERTAINMENT                                                117 MILL SPRING LANE                                                        STAMFORD           CT       06903
    M&M Entertainment                                                      P.O. Box 208                                                                OLD WESTBURY       NY       11568
                                                                           2 PENNSYLVANIA PLAZA - 14TH
    MADISON SQUARE GARDEN                                                  FLOOR                                                                       NEW YORK           NY       10121
    MADNESS LLC                                                            1129 N. CLARK STREET                                                        WEST HOLLYWOOD     CA       90069

    MAGICAL ELVES, LP                                                      6255 SUNSET BLVD, STE 1600                                                  LOS ANGELES        CA       90028
    Main Street Capital                                                    1300 Post Oak Blvd                 8th Floor                                Houston            TX       77056
    MAKER STUDIOS, INC                                                     PO BOX 101596                                                               PASADENA           CA       91189-0005
    Makiling, Agnes                       c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Malik, Mark                           c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Malmos, Dena                          c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Maloy, Sarah                          c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
                                                                           36 EAST 20TH STREET, 7TH
    MAMMOTH ADVERTISING                                                    FLOOR                                                                       NEW YORK           NY       10003
    MANAGEMENT SCIENCE
    ASSOCIATES                                                             6565 PENN AVENUE                                                            PITTSBURGH         PA       15206-4490

    Management Science Associates, Inc.                                    6565 Penn Avenue                                                            Pittsburgh         PA       15206-4490
    Mancuso, Rosa                         c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    MARCI DIER                                                             700 n central ave suite 700                                                 GLENDALE           CA       91203
    MARGARITA CANTINA                     dba 4BROTHERS TACOS LLC          12111 FORT TEJON RD                                                         PEARBLOSSOM        CA       93553
    MARIAH JASMINE HILARD                                                  6600 WOODLEY AVE #311                                                       VAN NUYS           CA       91406
    MARK RYAN                                                              406 CALLE DE ARBOLES                                                        REDONDO BEACH      CA       90277
    MARKETING INSTINCTS, INC                                               27321 VIA INDUSTRIA                                                         TEMECULA           CA       92590
    MARLANE MILLER                                                         2535 MYRTLE STREET                                                          NEW ORLEANS        LA       70122
    Marliani, Gino                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Martinez, Toni                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
                                                                           244 MADISON AVENUE - SUITE
    MASHBOOTHS INC                                                         4900                                                                        NEW YORK           NY       10016
    MATADOR CONTENT                                                        215 PARK AVE S FL 8                                                         NEW YORK           NY       10003-1622
                                          c/o Hansen, Jacobson, Teller,
                                          Hoberman, Newman, Warren,
    Matador Content, LLC                  Rush & Kaller, & Gellman L.L.P   450 North Roxbury Drive            8th Floor                                Beverly Hills      CA       90210
    MATRIX TRUST COMPANY                                                   PO BOX 419497                                                               BOSTON             MA       02241-9497
                                                                           12915 COLLECTION CENTER
    MAXIM HEALTH SYSTEMS, LLC                                              DRIVE                                                                       CHICAGO            IL       60693
    MAXON COMPUTER, INC                                                    2640 LAVERY COURT,STE A                                                     NEWBURY PARK       CA       91320
    McCormack, Tracey                     c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    MCCORMICK MEDIA INC                                                    1080 Fifth Ave Penthouse                                                    NEW YORK           NY       10128
    McDaniel, Bria                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    McGARRIGAN MEDIA INC                                                   704 4TH STREET                                                              HERMOSA BEACH      CA       90254
    McGarrigan Media, furnishing the
    services of Lauri McGarrigan          Lauri McGarrigan                 704 4th St                                                                  Hermosa Beach      CA       90254
    McGovern, Jennifer                    c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                 Page 20 of 35
                                                                  Case 19-10872-KG                       Doc 295               Filed 07/08/19    Page 30 of 56
                                                                                                                        Exhibit D
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail

                CreditorName                      CreditorNoticeName                    Address1                             Address2           Address3            City           State       Zip      Country
    McIntire, Mark                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    McPherson, Christopher                 c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Meades, Ian                            c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    MEDIA STORM LLC                                                          PO BOX 6411                                                                   BRATTLEBORO          VT         05302-6411
    MEDIABASE                                                                PO BOX 98849                                                                  CHICAGO              IL         60693
    Mediacom LLC and Mediacom
    Broadband LLC                                                            100 Crystal Run Rd.                                                           Middletown           NY         10941
    MEDIAOCEAN LLC                                                           PO BOX 28139                                                                  NEW YORK             NY         10087-8139
    MEDIARADAR                                                               252 WEST 37TH ST., STE 1001                                                   NEW YORK             NY         10018
    MEDIARADAR, INC.                                                         252 West 37th Street                                                          New York             NY         10018
    MEDIOLOGY PRODUCTIONS                                                    1524 BRENTFORD AVE                                                            WESTLAKE VILLAGE     CA         91361
    MEDMEME                                                                  1359 Broadway, Suite 600                                                      New York             NY         10018
    MELISSA VILLASENOR                                                       15205 CARRETERA DRIVE                                                         WHITTIER             CA         90605
    MELISSA WEISINGER                                                        33 HIGHLAND DRIVE                    ,                                        MANALAPAN            NJ         07726
    Melvin, Mark                           c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Menegozzi, Steven                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Merced Capital                                                           601 Carlson Pkwy Suite 200                                                    Minnetonka           MN         55305
    MetLife - Group Benefits               ACCT# KM05760515-001              PO Box 14593                                                                  LEXINGTON            KY         40512-4593
    MGM Domestic Television Distribution
    LLC                                                                      245 North Beverly Drive                                                       Beverly Hills        CA         90210
    MICHAEL BARNES                                                           475 S. OAKLAND AVE. #4                                                        PASADENA             CA         91101
    MICHAEL GUGLIELMINO                                                      271 REGIS DRIVE                                                               STATEN ISLAND        NY         10314
    MICHAEL LUNA                           LUNA CREATIVE DESIGN, LLC         15829 N. 51ST PLACE                                                           SCOTTSDALE           AZ         85254
    MICHELLE WON                                                             1619 LUCILE AVE APT 2                                                         LOS ANGELES          CA         90026-1076
                                                                             PO Box 844510 Bank of America
    Microsoft Corporation                                                    Dall                                                                          DALLAS               TX         75284-4510

    MIDWAY CAR RENTAL                                                        4751 WILSHIRE BLVD, STE 120                                                   LOS ANGELES          CA         90010
    MIKE RUIZ INC.                                                           722 PERRINEVILLE ROAD                                                         MILLSTONE TOWNSHIP   NJ         08535
    MIKEDESIGNS LLC                        C/O MICHAEL COOKE                 290 EMPIRE BLVD. #4L                                                          BROOKLYN             NY         11225
    Milanov, Sergey                        c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Miller, Jason                          c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    MILLSTREET CAPITAL
    MANAGEMENT LLC, as investment
    manager on behalf of multiple
    noteholders                                                              399 Boylston Street                  Suite 501                                Boston               MA         02116
    MILROSE CONSULTANTS                                                      498 SEVENTH AVENUE                   17TH FLOOR                               NEW YORK             NY         10018
    Minarik, Jillian                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
                                                                             1901 AVENUE OF THE STARS,
    MIRAMAX, LLC                                                             20TH FLOOR                                                                    LOS ANGELES          CA         90067
                                           Attn Adrian Lopez, SVP Business   1901 Avenue Of The Stars Ste
    Miramax, LLC                           and Legal Affairs                 2000                                                                          Los Angeles          CA         90067-6021
                                           Attn Bob Osher, COO & General     1901 Avenue of the Starts, Suite
    Miramax, LLC                           Counsel                           2000                                                                          Los Angeles          CA         90067
    Misra, Anita                           c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Moctesuma Esparza                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
                                           ATTN ACCOUNTS RECEIVABLE
    MOELIS & COMPANY, LLC                  DEPT                              399 PARK AVE - 5TH FLOOR                                                      NEW YORK             NY         10022
    Monroe, James                          c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale             CA         91203
    Moodys Investors Service                                                 P.O. Box 102597                                                               ATLANTA              GA         30368-0597
    MORRIS MEDIA NETWORK                                                     PO BOX 936562                                                                 ATLANTA              GA         31193-6562
    MORRIS, NICHOLS, ARSHT &
    TUNNELL LLP                                                              1201 NORTH MARKET STREET PO BOX 1347                                          WILMINGTON           DE         19899



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                     Page 21 of 35
                                                                      Case 19-10872-KG                     Doc 295              Filed 07/08/19     Page 31 of 56
                                                                                                                        Exhibit D
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail

              CreditorName                         CreditorNoticeName                     Address1                             Address2           Address3            City      State       Zip      Country
    MOTTLEY KITCHEN                                                            402 E 140TH STREET                                                            BRONX             NY       10454
    MSG NETWORKS                                                               P.O.BOX 9442                                                                  NEW YORK          NY       10087-9442
    MSGN HOLDINGS                                                              P.O. BOX 9442                                                                 NEW YORK          NY       10087-9442
    MSGN Holdings, L.P.                      Attn Adam Levine                  11 Penn Plaza, 3rd Floor                                                      New York          NY       10001
                                             Kramer Levin Naftalis & Frankel
    MSGN Holdings, L.P.                      LLP                               Alice J. Byowitz               1177 Avenue of the Americas                    New York          NY       10036
    Muniz, Adriana                           c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale          CA       91203
    MUSIC REPORTS, INC                                                         21122 ERWIN STREET                                                            WOODLAND HILLS    CA       91367
    MUSICARE FOUNDATION                                                        3030 OLYMPIC BLVD                                                             SANTA MONICA      CA       90404
                                                                               3000 MARCUS AVENUE, SUITE
    NAPPY BOY PRODUCTIONS                                                      3W4                                                                           LAKE SUCCESS      NY       11042
                                             Attn Bobby Samini, Esq. & Richard
    Nappy Boy Productions, LLC               Morse, Esq.                       Samini Scheinberg, PC              2801 W. Coast Hwy., Suite 200              Newport Beach     CA       92663
    National Association of Television
    Program Executives                                                         5757 WILSHIRE BLVD                 PENTHOUSE 10                               Los Angeles       CA       90036
    National Cable Television Cooperative,
    Inc.                                     Attn EVP, Programming             11200 Corporate Avenue                                                        Lenexa            KS       66219
    National Cable Television Cooperative,
    Inc.                                     Attn General Counsel              11200 Corporate Avenue                                                        Lenexa            KS       66219
    National Cable Television Cooperative,
    Inc.                                     Attn Legal Department             11200 Corporate Avenue                                                        Lenexa            KS       66219
    National Cable Television Cooperative,
    Inc.                                     Attn President                    11200 Corporate Avenue                                                        Lenexa            KS       66219
    National Cable Television Cooperative,
    Inc.                                     Attn President and CEO            11200 Corporate Avenue                                                        Lenexa            KS       66219
    National Council of La Raza              c/o Fuse Media                    700 N. Central Ave., Suite 600                                                Glendale          CA       91203
    National Council of La Raza (NCLR)                                         1126 16th Street, NW Suite 600     Raul Yzaguirre Bldg.                       WASHINGTON        DC       20036
    National Hispanic Media Coalition                                          65 S. Grand Ave. Suite 200                                                    PASADENA          CA       91105
    NATIONAL RESEARCH GROUP                                                    5780 W JEFFERSON BLVD.                                                        LOS ANGELES       CA       90016
                                             Kerri Norton, Vice President, Media
    National Research Group Inc.             & Entertainment Strategy            One World Trade Center           Floor 62                                   New York          NY       10007
    NATIONAL TECHNOLOGY GROUP,
    INC                                                                        1180 LINCOLN AVENUE SUITE 8                                                   HOLBROOK          NY       11741
    National Telco Television Consortium,    Attn Kevin Kenworthy, COO &
    LLC                                      EVP, Programming                  1780 Moriah Woods Blvd., Suite 1                                              Memphis           TN       38117
    NAYTEV                                                                     2261 MARKET STREET               SUITE 5826BF-RCCL                            SAN FRANCISCO     CA       94114
    NCC                                                                        PO BOX 3350                                                                   BOSTON            MA       02241
    NETRATINGS, LLC                                                            24150 NETWORK PLACE                                                           CHICAGO           IL       60673-1241
    New Ulm Telecom, Inc. d/b/a NU-
    Telecom                           Attn Gergana Todorova                    27 N. Minnesota St.                                                           New Ulm           MN       56073
                                      New York City Commission on
    New York City Commission on Human Human RightsLaw Enforcement
    Rights                            Bureau                                   22 Reade Street                                                               New York          NY       10007
    New York Marine and General
    Insurance Company                                                          59 Maiden Lane                     27th Floor                                 New York          NY       10038-4647
    New York State Department of      NYS DEPT OF TAXATION &
    Taxation and Finance              FINANCECORP-V                            PO BOX 18163                                                                  Albany            NY       12212-5163
    NEWBAY MEDIA LLC                                                           PO BOX 150485                                                                 HARTFORD          CT       06115-0485
    Nick Guerra                                                                6661 RHODES AVE #3                                                            NORTH HOLLYWOOD   CA       91606
    NICOLE BALLIN                                                              278 BUTTERFIELD ROAD                                                          SAN ANSELMO       CA       94960
    Nicosia, Lawrence                 c/o Fuse Media                           700 N. Central Ave., Suite 600                                                Glendale          CA       91203
    NIELSEN MEDIA RESEARCH                                                     PO BOX 88961                                                                  CHICAGO           IL       60695-8961




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                     Page 22 of 35
                                                                   Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 32 of 56
                                                                                                                      Exhibit D
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail

                 CreditorName                     CreditorNoticeName                    Address1                             Address2          Address3              City        State      Zip           Country

    NIELSEN SOUNDSCAN                                                        PO BOX 88023, EXPEDITE WAY                                                   CHICAGO           IL           60695-0001
                                                                             5170 SANTA MONICA BLVD.
    NORMANDIE PRODUCTIONS                                                    3RD FLOOR                                                                    LOS ANGELES       CA           90029
                                                                             5170 Santa Monica Blvd, 3rd
    Normandie Productions LLC                                                Floor                                                                        Los Angeles       CA           90029
                                                                             Hirsch Wallerstein Hayum Matlof 10100 Santa Monica
    Normandie Productions LLC               Attn Ryan Nord                   + Fishman                       Boulevard, Suite 1700                        Los Angeles       CA           90067
    North, Tracy                            c/o Fuse Media                   700 N. Central Ave., Suite 600                                               Glendale          CA           91203
    Nunez, Jatnna                           c/o Fuse Media                   700 N. Central Ave., Suite 600                                               Glendale          CA           91203

    Nuyorican Productions, Inc.             Jennifer Lopez c/o Murphy & Kress 2401 Main Street                                                            Santa Monica      CA           90405
    NYC Department of Finance                                                 P.O. BOX 3922                                                               New York          NY           10008-3922
    NYC DEPARTMENT OF FINANCE                                                 PO BOX 3931                                                                 NEW YORK          NY           10008-3931
    NYPALA PRODUCTIONS, INC                                                   844 UNION STREET #3                                                         BROOKLYN          NY           11215
                                            Voluntary Disclosure & Compliance Voluntary Disclosure &
    NYS Corporation Tax                     Program W-299                     Compliance Program W-299                                                    Albany            NY           12227-0299
    OATH (AMERICAS) INC.                                                      PO BOX 5696                                                                 NEW YORK          NY           10087-5696
    Oberkrieser, Emily                      c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA           91203
    OBryant Electric Inc                                                      9314 Eton Ave                                                               CHATWORTH         CA           91311
    Office of Finance City of Los Angeles                                     P.O. Box 513996                                                             LOS ANGELES       CA           90051-3996
                                                                              2610 LAKE COOK ROAD, SUITE
    OFFICE REVOLUTION LLC                                                     210                                                                         RIVERWOODS        IL           60015
    Oh, Elisa                               c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA           91203
                                                                              301 BRANNAN STREET, STE
    OKTA                                                                      100                                                                         SAN FRANCISCO     CA           94107
                                                                              301 BRANNAN STREET, STE
    OKTA, INC                                                                 100                                                                         San Francisco     CA           94107
    OLE MEDIA MANAGEMENT                                                      11 PARK PLACE, SUITE 1400                                                   NEW YORK          NY           10007
    Ole Media Management L.P. d/b/a
    Jingle Punks by its general partner Ole
    Media Management (GP) Inc.              Legal Counsel Doug Murray        120 Bremner Blvd                   Suite 2900                                Toronto           Ontario      M5J 0A8      Canada
    Ole Media Management L.P. d/b/a
    Jingle Punks by its general partner Ole
    Media Management (GP) Inc.              Shota Ike                        120 Bremner Blvd                   Suite 2900                                Toronto           Ontario      M5J 0A8      Canada
    OLeary, Patricia                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                               Glendale          CA           91203
                                                                             1890 BRYANT STREET, STE
    OM RECORDS                                                               305                                                                          SAN FRANCISCO     CA           94110
    OMNI ROYAL ORLEANS HOTEL                                                 621 ST. LOUIS STREET                                                         NEW ORLEANS       LA           70130
    ONE EYED MAUDE PRODUCTIONS
    INC                                     ATTN AARON WAITON                5471 EAGLE ROCK VIEW DRIVE                                                   LOS ANGELES       CA           90041
    Onward Search, Inc.                                                      187 Danbury Road                                                             Wilton            CT           06897
    Onward Search/MCT Inc.                                                   PO Box 5063                                                                  NEW YORK          NY           10087
    OOYALA                                                                   DEPT LA 23905                                                                PASADENA          CA           91185-3905
    Ooyala, Inc.                                                             2099 Gateway Place, 6th Floor                                                San Jose          CA           95110
    Open Road Films, LLC                                                     1800 Century Park E Ste 580                                                  Los Angeles       CA           90067-1521
                                            BANK OF AMERICA LOCKBOX          15612 COLLECTIONS CENTER
    ORACLE AMERICA, INC                     SERVICES                         DRIVE                                                                        CHICAGO           IL           60693
    Oracle America, Inc.                    Sales Rep Christopher N Jensen   500 Oracle Parkway                                                           Redwood Shores    CA           94065
    Ordorica, Adrien                        c/o Fuse Media                   700 N. Central Ave., Suite 600                                               Glendale          CA           91203
                                                                             79-245 CORPORATE CENTRE
    OSBORNE RINCON, CPAS                                                     DRIVE                                                                        LA QUINTA         CA           92253
    OUTBRAIN INC.                                                            DEPT CH 17780                                                                PALATINE          IL           60055-7780



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                   Page 23 of 35
                                                             Case 19-10872-KG                      Doc 295              Filed 07/08/19    Page 33 of 56
                                                                                                                Exhibit D
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail

                CreditorName              CreditorNoticeName                      Address1                             Address2          Address3              City    State      Zip          Country
    PACHULSKI STANG ZIEHL & JONES                                      10100 SANTA MONICA BLVD,
    LLP                                                                SUITE 1300                                                                   LOS ANGELES       CA       90067
    PAETEC                                                             PO BOX 9001013                                                               LOUISVILLE        KY       40290-1013
    PALATIN MEDIA FILM                                                 HOLZSTR 28                                                                   MUNICH                     80469      GERMANY
    Palmer, Cory                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Panepinto, John                 c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Pannullo, Christopher           c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Pannullo, Gerard                c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    PANOS PANAY                                                        100 GARFIELD STREET                                                          WATERTOWN         MA       02472
    PANTHER MARKETING                                                  290 DUFFY AVENUE                                                             HICKSVILLE        NY       11801

    PAR HEATING & AIR CONDITIONING                                     60 N PROSPECT AVENUE                                                         LYNBROOK          NY       11563-1395
    PARAMOUNT PICTURES                                                 P O BOX 100012                                                               PASADENA          CA       91189-0012
    Paramount Pictures Corporation                                     5555 Melrose Avenue                                                          Hollywood         CA       90038
    Parmentier, Joel               c/o Fuse Media                      700 N. Central Ave., Suite 600                                               Glendale          CA       91203
                                                                       75 REMITANCE DRIVE, DEPT
    PARSEC MEDIA                                                       6529                                                                         CHICAGO           IL       60675-6529
    Parsinia, Bejon                 c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Patel, Sunny                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
                                                                       120 HOOPER STREET, ROOM
    PEABODY AWARDS                                                     320                                                                          ATHENS            GA       30602
    PERCENT GRAY                                                       145 GREGORY AVENUE                                                           WEST ORANGE       NJ       07052
    Perez, Adam                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Perez, Leo                      c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    PERFORMANCE WORKS
    CONSULTING, LLC                                                    1631 N. GENESEE                                                              LOS ANGELES       CA       90046
    Peters, Rori                    c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Peterson, Anne                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Philips, Marie                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    Phillippe P. Dauman                                                712 Fifth Avenue, Suite 3801       Suite 3801                                New York          NY       10019
    PHILLIPS DRAPERIES AND
    CURTAINS                                                           161 N. SIERRA MADRE BLVD                                                     Pasadena          CA       91107
    Phillips, Elizabeth             c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    PHOENIX INVESTMENT ADVISER                                         The Graybar Building 420
    LLC                                                                Lexington Avenue                   Suite 2040                                New York          NY       10170
    PINNACLE COMMUNICATION SVC                                         730 FAIRMONT AVE                                                             GLENDALE          CA       91203
    PITNEY BOWES GLOBAL FINANCIAL
    SVC                                                                PO BOX 371887                                                                PITTSBURGH        PA       15250-7887
    PITNEY BOWES INC.                                                  PO BOX 371896                                                                PITTSBURGH        PA       15250-7896
    Pitter, Amissa                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    PNC EQUIPMENT FINANCE LLC                                          PO BOX 51657                                                                 LOS ANGELES       CA       90051-5957

    PNC EQUIPMENT FINANCE, LLC                                         655 BUSINESS CENTER DRIVE SUITE 150                                          HORSHAM           PA       19044
    POLYMATH GROUP                                                     149 S. BARRINGTON AVENUE SUITE 700                                           LOS ANGELES       CA       90049

    POSSIBLE Worldwide LLC          Brian Gottschalk - Project Manager 414 OLIVE WAY                      SUITE 500                                 SEATTLE           WA       98101
                                    Jonathan Blaugrund - Account
    POSSIBLE Worldwide LLC          Manager                            414 OLIVE WAY                      SUITE 500                                 SEATTLE           WA       98101
    POSSIBLE WORLDWIDE, LLC                                            PO BOX 8500                                                                  PHILADELPHIA      PA       19178-4356
                                                                       200 SPECTRUM CENTER
    PREMIERE TV                                                        DRIVE, SUITE 300                                                             IRVINE            CA       92618
    Prieres, Manny                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale          CA       91203
    PRINCESS PICTURES PTY LTD                                          157 HIGH STREET                                                              PRAHRAN                    VIC 3181     AUSTRALIA



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                             Page 24 of 35
                                                                     Case 19-10872-KG                 Doc 295              Filed 07/08/19    Page 34 of 56
                                                                                                                   Exhibit D
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail

            CreditorName                          CreditorNoticeName               Address1                               Address2          Address3             City        State       Zip      Country
    PROMETHEUS GLOBAL MEDIA                                               25388 NETWORK PLACE                                                          Chicago          IL           60673
                                                                          1 SOUTH OCEAN AVE, SUITE
    PROMONATION, INC                                                      205-B                                                                        PATCHOGUE        NY           11772
    PROOF OF CONCEPT
    MANAGEMENT                                                            1503 RAMBLEWOOD ROAD                                                         BALTIMORE        MD           21239
    ProSight Specialty Insurance                                          101 N. Brand Blvd.                 Suite 1200                                Glendale         CA           91203
    Proskauer Rose LLP                                                    Eleven Times Square                                                          NEW YORK         NY           10036
    PROTEUS INTERNATIONAL                                                 123 N. 3RD STREET                  SUITE 510                                 MINNEAPOLIS      MN           55401
    PRUDENTIAL GROUP INSURANCE                                            PO BOX 945999                                                                ATLANTA          GA           30394-5999
    PRYOR CASHMAN LLP                                                     7 TIME SQUARE                                                                NEW YORK         NY           10036
    PSWILCO LLC                                                           10 PETIT LN                                                                  POUND RIDGE      NY           10576
    Puccio, Katherine                       c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
                                                                          5455 WILSHIRE BLVD SUITE
    PURE GREEN CORP                                                       1410                                                                         LOS ANGELES      CA           90036
    QSR SYSTEMS                                                           24307 Magic Mtn. Pkwy              #521                                      Valencia         CA           91355

    Qwest Broadband Services, Inc.          Attn Manager, Video Content   1801 California Street, 34th Floor                                           Denver           CO           80202
    Qwest Broadband Services, Inc.          Daren Miller                  1801 California St., 34th Floor                                              Denver           CO           80202
                                                                          Attn Video Content Acquisition     1801 California Street, 9th
    Qwest Broadband Services, Inc.          Qwest Legal Department        Attorney                           Floor                                     Denver           CO           80202
                                                                          4200 SEPULVIDA BLVD, STE
    R&A DESIGN INC.                                                       100                                                                          CULVER CITY      CA           90230
    Rachel Rodriguez                                                      1761 College View Pl                                                         Los Angeles      CA           90041
    RACKSPACE                                                             PO BOX 730759                                                                DALLAS           TX           75373-0759
                                                                          14440 COLLECTION CENTER
    RADIO COMPUTING SERVICES                                              DRIVE                                                                        CHICAGO          IL           60693
    RAFAEL CASTRO                                                         4109 ZARING STREET                                                           LOS ANGELES      CA           90063
    Rago, Dale                              c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Rainbow Media Holdings LLC                                            11 Penn Plaza                                                                New York         NY           10001

    RAINBOW MEDIA HOLDINGS LLC                                            11 PENN PLAZA - 16TH FLOOR                                                   NEW YORK         NY           10001
    Rainbow Network Communications          Attn Senior Vice President    620 Hicksville Road                                                          Bethpage         NY           11714
    Rainbow Network Communications          Rainbow Media Holdings LLC    Attn General Counsel           11 Penn Plaza                                 New York         NY           10121
    Rainone, Mackenzie                      c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Ramirez, Carlos                         c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Ramirez, Lynnette                       c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Ramoutar, Jason                         c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Rapiel, John                            c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    RAY THE COOK PRODUCTIONS                                              32 LENOX RD. #E3                                                             BROOKLYN         NY           11226
    RCN Telecom Services, Inc., on behalf
    of itself and its direct and indirect                                                                    196 Van Buren Street, Suite
    subsidiaries                                                          Presidents Plaza, Building One     300                                       Herndon          VA           20170
    REBECCA HOLLAND CAMPBELL                                              1131 ALTA LOMA RD APT 424                                                    W HOLLYWOOD      CA           90069-2449
    RED BULL MEDIA HOUSE NORTH
    AMERICA                                                               1630 STEWART STREET                                                          SANTA MONICA     CA           90404
    Redd, Brenna                            c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    REID MARTIN                                                           528 HAGAN AVE                                                                NEW ORLEANS      LA           70119
    Reinfeld, Federico                      c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203
    Renaissance Pere Marquette                                            817 Common Street                                                            NEW ORLEANS      LA           70130
    RENEGADE 83                                                           12925 RIVERSIDE DR #300                                                      SHERMAN OAKS     CA           91423
    RENTRAK                                                               NW 6135 / PO BOX 1450                                                        MINNEAPOLIS      MN           55485-6135
    Rentrak Corporation                     Julia Carroll                 7 Penn Plaza, 10th Fl                                                        New York         NY           10001
    Resetar, Martin                         c/o Fuse Media                700 N. Central Ave., Suite 600                                               Glendale         CA           91203



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                Page 25 of 35
                                                               Case 19-10872-KG                  Doc 295             Filed 07/08/19    Page 35 of 56
                                                                                                              Exhibit D
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail

                CreditorName                    CreditorNoticeName              Address1                      Address2                Address3             City    State      Zip       Country
    Revolution Studios Distribution Co,                              225 SANTA MONICA BLVD, 9TH
    LLC                                                              FLOOR                                                                       SANTA MONICA     CA       90401
    Revolution Studios Distribution                                  225 Santa Monica Boulevard, 9th
    Company, LP                           Attn Scott Hemming         Floor                                                                       Santa Monica     CA       90401
                                                                     125 SOUTH CLARK STREET -
    RFGV FESTIVALS, LLC                                              17TH FLOOR                                                                  CHICAGO          IL       60603
    RHIANNA POUNCY                                                   8846 AZUL DRIVE                                                             WEST HILLS       CA       91304
    RHINO ENTERTAINMENT                                              3400 WEST OLIVE AVENUE                                                      BURBANK          CA       91505
    RHYTHM ONE                                                       601 MONTGOMERY STREET           SUITE 1600                                  SAN FRANCISCO    CA       94111
                                                                     20 NORTH 5TH STREET - SUITE
    RICHARD GODDARD                                                  411                                                                         BROOKLYN         NY       11249
    RICHARD L HOFFMAN                                                15 WEST 36TH STREET                                                         NEW YORK         NY       10018
    Rickles, Jack                         c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rico, Marcela                         c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rios, Bryan                           c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    ROBERT ROBINSON
    PHOTOGRAPHY                                                      7244 PACIFIC VIEW DRIVE                                                     LOS ANGELES      CA       90068
    Rockett, James                        c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rodriguez , Rachel                    c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rodriguez, Sergio                     c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rogers, Chris                         c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Roggero, Miguel                       c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Roggero, Mike                         c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    ROKT REPLY CORP                                                  50 WEST 23RD STREET                LEVEL 12                                 NEW YORK         NY       10010
    Romero, Camiren                       c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Romero, Fernando                      c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rooney, Kristen                       c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Rosario, Yahisha                      c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    ROSE DIGITAL                                                     530 7TH AVENUE                     STE 505                                  NEW YORK         NY       10018
    Rothchild, Joanna                     c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    ROUNDABOUT ENTERTAINMENT,
    INC                                                              217 S. LAKE STREET                                                          BURBANK          CA       91502
    Royal Specialty Underwriting, Inc.                               645 East Paces Ferry Road          Suite 1800                               Atlanta          GA       30326-1160
    ROYALTON PARK AVENUE                                             50 EAST 29TH STREET                                                         NEW YORK         NY       10016
                                                                     250 W 57TH STREET - SUITE
    RUBY PRODUCTIONS                                                 2003                                                                        NEW YORK         NY       10107
    Ruiz, Alejandra                       c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203

    RYAN BROWN                            DBA BROYANB                476 JEFFERSON STREET # 215                                                  BROOKLYN         NY       11237
                                                                     49 EAST INDUSTRY CT, SUITE
    RYANS EXPRESS                                                    M                                                                           DEERPARK         NY       11729
    S&P GLOBAL MARKET
    INTELLIGENCE, LLC                                                PO BOX 414624                                                               BOSTON           MA       02241-4624
    Sachs, Adam                           c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Saenz, Ivan                           c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Salazar, David                        c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Sam D. Wild, CPA                                                 22625 Ballinger Street                                                      CHATSWORTH       CA       91311
    SAMYS CAMERA                                                     12636 BEATRICE STREET                                                       LOS ANGELES      CA       90066
    Sanchez, Amanda                       c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Sanchez, Jose                         c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Sandoval, Claudia                     c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    Sann, Henri                           c/o Fuse Media             700 N. Central Ave., Suite 600                                              Glendale         CA       91203
    SANTA MONICA VIDEO, INC                                          4100 W. ALAMEDA, SUITE 208                                                  BURBANK          CA       91505



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                           Page 26 of 35
                                                                  Case 19-10872-KG                       Doc 295              Filed 07/08/19         Page 36 of 56
                                                                                                                       Exhibit D
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail

                 CreditorName                  CreditorNoticeName                        Address1                           Address2                Address3              City    State      Zip           Country
    Sarstone Specilaity Insurance
    Company                                                                   185 Hudson Street                  Suite 2600                                    Jersey City       NJ       07311
    Satellite Receivers Ltd.             Attn Tim Mancoske                    1740 Cofrin Drive, Suite 2                                                       Green Bay         WI       54302
    Savory, Carly                        c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SCALE LOGIC, INC                                                          1401 AMERICAN BLVD, EAST           SUITE 4                                       Minneapolis       MN       55425-1105
    SCHRAMM MARKETING GROUP                                                   160 EAST 38TH STREET               SUITE 35C                                     NEW YORKK         NY       10016
    Schwimmer, Michael                   c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    Schwimmer, Michael                   c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    Sciortino, Joseph                    c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SCN Enterprises                      c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SCOTT GRIES PHOTOGRAPHY                                                   7 CLAREMONT AVENUE                                                               MAPLEWOOD         NJ       07040
    SCOTT STOWELL                                                             180 VARICK STREET, RM822                                                         NEW YORK          NY       10014
    Scott, Lacroix                       c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    Sebbane, Loreene                     c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    Secretary of State                   Department of Business Services      501 S. 2nd Street, Room 351                                                      SPRINGFIELD       IL       62756
    Service Electric Cable TV of New
    Jersey, Inc. and Service Electric
    Company                                                                   320 Sparta Avenue                                                                Sparta            NJ       07871
    Seville Pictures Inc., dba Seville   Attention Business & Legal Affairs
    International                        Dept.                                455, St. Antoine                   Ouest, Bureau 300                             Montreal          Quebec   H2Z 1J1      Canada
                                                                              171 W. 57TH STREET 8TH
    SHADE GLOBAL INC                                                          FLOOR                                                                            NEW YORK          NY       10019

    SHANE TAYLOR                                                              400 N. OAKLAND AVE, APT 208                                                      PASADENA          CA       91101
    SHANTONI HOLBRAK                                                          949 MORNINGSIDE ST #B11                                                          JACKSON           MS       39202
                                                                              123 WILLIAM STREET - 19TH
    SHAREABLEE                                                                FLOOR                                                                            NEW YORK          NY       10038
    Shareablee (Research)                Wei Yun Lim                          123 WILLIAM STREET          19TH FLOOR                                           NEW YORK          NY       10038
    SHEPPARD, MULLIN, RICHTER &
    HAMPTON LLP                                                               333 SOUTH HOPE STREET              43RD FLOOR                                    LOS ANGELES       CA       90071
    Sherman, Maria                       c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SHEVON SHEROD-RAMIREZ                                                     1030 PRESIDENT STREET                                                            ELBURN            IL       60119
    Sheynker, Paul                       c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SHI INTERNATIONAL CORP                                                    P.O. BOX 952121                                                                  DALLAS            TX       75395-2121
                                                                              2817 W. MAGNOLIA BLVD,
    SHIRLENE QUIGLEY                                                          SUITE A                                                                          BURBANK           CA       91505
    Shortell, Timothy                    c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SIBLING ARTISTS LLC                                                       2236 PENMAR AVE                                                                  VENICE            CA       90291
    Signarama                                                                 2209 Federal Ave                                                                 Los Angeles       CA       90064
    SIGNE TAYLOR                                                              994 New Boston Road                                                              NORWICH           VT       05055
    Simons, Matthew                      c/o Fuse Media                       700 N. Central Ave., Suite 600                                                   Glendale          CA       91203
    SINTEC MEDIA (MKE)                                                        3495 Piedmont Rd., Suite 360       Building 11                                   ATLANTA           GA       30305
    SINTEC MEDIA INC.                                                         3495 PIEDMONT ROAD, NE             SUITE 360                                     ATLANTA           GA       30305
                                                                              THE FOUNTAINS AT PIEDMONT          3495 PIEDMONT RD.
    SINTECMEDIA ( ATL) INC                                                    CENTER                             BUILDING 11, SUITE 360                        Atlanta           GA       30305
    SintecMedia (MKE) Inc. (f/k/a
    SintecMedia (StorerTV) Inc., f/k/a
    StorerTV Inc.)                                                            1355 West Towne Square Road                                                      Mequon            WI       53092
                                                                                                                 THE FOUNTAINS AT
                                                                                                                 PIEDMONT CENTER
    SintecMedia, Inc.                    Attn Amir Lavi - EVP                 3495 PIEDMONT ROAD                 BUILDING 11                 SUITE 360         ATLANTA           GA       30305
    SLUSA                                                                     30 NEWPORT PKWY                    SUITE #1210                                   NEWPORT           NJ       07310
    SNL FINANCIAL                                                             P.O. BOX 414624                                                                  BOSTON            MA       02241-4824



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                    Page 27 of 35
                                                                      Case 19-10872-KG                     Doc 295              Filed 07/08/19    Page 37 of 56
                                                                                                                        Exhibit D
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail

             CreditorName                          CreditorNoticeName                    Address1                              Address2          Address3               City    State       Zip          Country
    SOCIAL GRACES                                                               7139 WOODLEY AVE                                                            VAN NUYS           CA       91406
                                                                                52 VANDERBILT AVENUE -
    SOCIALFLOW INC                                                              12TH FLOOR                                                                  NEW YORK           NY       10017
    Society of European Stage Authors and   Attn Christos Badavas, SVP &
    Composers LLC                           General Counsel                     152 West 57th St, 57th Floor                                                New York           NY       10019
    Society of European Stage Authors and   Attn Senior VP of Licensing
    Composers LLC                           Operations                          35 Music Square East                                                        Nashville          TN       37203
    Society of European Stage Authors and
    Composers, Inc.                                                             PO BOX 5246                                                                 NEW YORK           NY       10008-5246
                                                                                                                                                                                                     UNITED
    SOFTWARE GENERATION LIMITED                                                 12 FULCRUM 2.                     SOLENT WAY                                WHITELEY                    PO15 7FN     KINGDOM
                                                                                25 MADISON AVENUE FL 22 -
    SONY MUSIC ENTERTAINMENT                                                    416                                                                         NEW YORK           NY       10010-8601

    SONY PICTURES ENTERTAINMENT                                                 FILE #53771                                                                 LOS ANGELES        CA       90074-3771
    SONY PICTURES TELEVISION                                                    21872 NETWORK PLACE                                                         CHICAGO            IL       60673-1218

                                            Christopher Elwell, Executive Vice
                                            President, Distribution Business
    Sony Pictures Television Inc.           Operations and Strategy            21872 NETWORK PLACE                                                          CHICAGO            IL       60673-1218
    SONY/ATV MUSIC PUBLISHING                                                  PO BOX 415000                                                                NASHVILLE          TN       37241-0768
    Soom, Carrie                            c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Sorem, Brett                            c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    SORTED PICTURES                                                            4845 ELMWOOD - APT C                                                         LOS ANGELES        CA       90004
    Soules, Aaron                           c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    SOUNDTHINKING NY, INC                                                      217 E. 96TH STREET                                                           NEW YORK           NY       10128
    SOURCE CODE LLC.                                                           23067 MAIN STREET                                                            FAIRHOPE           AL       36532
                                                                               5455 WILSHIRE BLVD, SUITE
    SOURCELINE DIRECT                                                          1410                                                                         LOS ANGELES        CA       90036
    Southern Vermont Cable Company          Ernest Scialabba, President        PO Box 166                         62 Sylvan Ridge Rd.                       Bondville          VT       05340
    SPEAK UP PRODUCTIONS                                                       4458 RUSSELL BLVD                                                            ST LOUIS           MO       63110
    SPOT X INC.                                                                DEPT LA 2400                                                                 Pasadena           CA       91185-4040
    SPUS8 NORTH CENTRAL, LP                                                    LOCKBOX 748840                                                               LOS ANGELES        CA       90065
    STABILITY TECHNOLOGY
    PARTNERS                                                                    PO BOX 79632                                                                CITY OF INDUSTRY   CA       91716
    Stability Technology Partners, LLC      Attn Devon Zopfi                    2301 E 7th Street                 Unit A-125                                Los Angeles        CA       90023
    Standard & Poors                                                            2542 Collection Center Drive                                                CHICAGO            IL       60693
                                                                                2542 COLLECTION CENTER
    Standard & Poors Ratings Services       Client Business Manager             DRIVE                                                                       CHICAGO            IL       60693
                                            Credit Market Fee Services          2542 COLLECTION CENTER
    Standard & Poors Ratings Services       Department                          DRIVE                                                                       CHICAGO            IL       60693
    STARCOM WORLDWIDE                                                           27-01 QUEENS PLAZA NORTH                                                    LONG ISLAND CITY   NY       11101-4020
    State Board of Equalization                                                 PO Box 942879                     Special Taxes and Fees                    Sacramento         CA       94279-7072

    State of California Franchise Tax Board FRANCHISE TAX BOARD                 PO BOX 942857                                                               Sacramento         CA       94257-4040
    State of Delaware Division of
    Corporations                                                                Post Office Box 5509 - 5509                                                 Binghampton        NY       13902
    Stover, Jeffrey                         c/o Fuse Media                      700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    STRANGERS IN THE NIGHT INC.                                                 25B VREELAND ROAD               SUITE 104                                   FLORHAM PARK       NJ       07932
                                                                                Lucentem Sports & Entertainment
    Strangers In The Night Inc.             Atnn Layth Gafoor                   Law PC                          137 Berkeley Street                         Toronto            ON       M5A 2X1      Canada
                                            Strangers In The Night Inc. f/s/o
    Strangers In The Night Inc.             Luis Diaz                           c/o Piemonte & Liebhauser LLC     25B Vreeland Road, Suite 104              Florham Park       NJ       07932



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                     Page 28 of 35
                                                                  Case 19-10872-KG                   Doc 295                Filed 07/08/19    Page 38 of 56
                                                                                                                    Exhibit D
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail

              CreditorName                     CreditorNoticeName                     Address1                             Address2          Address3               City    State      Zip       Country
    STUBBS, ALDERTON & MARKILES,
    LLP                                                                    15260 Ventura Blvd.                20th Floor                                Sherman Oaks       CA       91403
    STUDIO INSTRUMENT RENTALS,
    INC.                                                                   475 TENTH AVENUE                                                             NEW YORK           NY       10018
                                                                                                              6420 WILSHIRE BLVD STE
    STUN CREATIVE, LLC                                                     FINANCE DEPT                       450                                       Los Angeles        CA       90048
                                                                           15821 VENTURA BLVD, SUITE
    SUCHERMAN GROUP                                                        230                                                                          ENCINO             CA       91436
                                        Patty McCaskill, SVP,              12444 Powerscourt Drive Suite
    Suddenlink Communications           Programming                        450                                                                          Saint Louis        MO       63131
    SUGAR HIGH ENTERTAINMENT                                               4164 IRVING PLACE                  ATTN LORI TEIG                            CULVER CITY        CA       90232
    Sundstrom, Mark                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Sunga, Michelle                     c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    SUPREME SYSTEMS                                                        248 WEST 35TH STREET                                                         NEW YORK           NY       10001
                                        Attn Haavard Sterri, Director of
    SureWest TeleVideo                  Marketing                          5411 Luce Ave                                                                McClellan          CA       95652
    SureWest TeleVideo                  Attn SVP - COO                     200 Vernon Street                                                            Roseville          CA       95678
    SUSQUEHANNA CENTER                                                     PAVILLION PARTNERS                 1 HARBOR BOULEVARD                        CAMDEN             NJ       08103
    SUSQUEHANNA COMMERCIAL
    FINANCE, INC                                                           PO BOX 896534                                                                CHARLOTTNC         NC       28289-6534
    SUSQUEHANNA COMMERCIAL
    FINANCE, INC.                                                          2 COUNTRY VIEW ROAD                SUITE 300                                 Malvern            PA       19355
    Susquehanna Commercial Finance,     Attn Stacy Lasak, Account
    Inc.                                Relationship Specialist            2 Country View Road, Suite 300                                               Malvern            PA       19355
    Sutherland, Debra                   c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Swiss, Kyle                         c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Switzer, Christian                  c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    Syndicated Communications Venture
    Partners IV, LP                     Terry Jones                        4800 Hampden Lane          Suite 200                                         Bethseda           MD       20814
    Syndicated Communications, Inc.     Herb Wilkins, Jr.                  2400 Boston Street         Suite 102                                         Baltimore          MD       21224
                                                                           122 WEST 27TH STREET, 10TH
    SYNERGY ENGINEERING                                                    FLOOR                                                                        NEW YORK           NY       10001

    TABOOLA INC.                                                           1115 BROADWAY - 7TH FLOOR                                                    NEW YORK           NY       10010
    Tacher, Mackenzie                   c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
                                                                           321 WEST 44TH STREET,
    TAGWALL, LLC                                                           SUITE 200                                                                    NEW YORK           NY       10036
    TAJ LOUNGE                                                             48 WEST 21 STREET                                                            NEW YORK           NY       10010
    TALENT HUB WORLDWIDE INC.                                              52 VANDERBILT AVE              SUITE 1410                                    NEW YORK           NY       10017
    TalentHub Worldwide, Inc.           Attn Pat Christopher, President    220 East 42nd Street           Suite 407                                     New York           NY       10017

    TAMIKA JETT                                                            923 CONSTANCE STREET #308                                                    NEW ORLEANS        LA       70130
    Tang, Yiting                        c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    TARA SYLVESTER                                                         1751 GENTILLY BLVD                                                           NEW ORLEANS        LA       70119

    TELA, INC                                                              1769 N. LEXINGTON AVE, #344                                                  ROSEVILLE          MN       55113
    TELESTREAM                                                             DEPT CH 16839                                                                PALATINE           IL       60055-6839
    Tennenbaum Capital Partners                                            2951 28th Street, Suite 1000   Suite 1000                                    Santa Monica       CA       90405
    Tennis Channel                      c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale           CA       91203
    THE 5 GROUP INC                                                        2611 GOOD FELLOWS ST                                                         LAS VEGAS          NV       89135
    The Agency Film Group, LLC dba
    Agency Media Group                  Shawn Laska, President             270 W. Duarte Rd.                  Suite C                                   Monrovia           CA       91016




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                 Page 29 of 35
                                                                  Case 19-10872-KG                       Doc 295             Filed 07/08/19    Page 39 of 56
                                                                                                                      Exhibit D
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail

                 CreditorName                    CreditorNoticeName                     Address1                           Address2           Address3              City                 State      Zip       Country

    THE BLACKSTONE HOTEL                                                     636 SOUTH MICHIGAN AVENUE                                                   CHICAGO                    IL           60605
    THE BMP FILM CO                                                          400 N. RACINE AVE #107    ATTN EMILY WEINSTEIN                              CHICAGO                    IL           60642
    The Board of Water, Light, & Sinking
    Fund Commissioners d/b/a Dalton        Hank Blackwood, Chief Technical
    Utilities                              Services Officer                  1200 V D PARROTT JR PKWY           PO BOX 869                               DALTON                     GA           30721
    THE CAM KIRK                                                             236 Forsyth Street SW              Unit 405                                 Atlanta                    GA           30303
    The David M. Lewis Company, Inc.       dba DLC                           21800 Oxnard Street, Suite 980                                              Woodland Hills, CA 91367   CA           91367
    THE FILM SALES COMPANY                                                   515 E118TH ST                                                               NEW YORK                   NY           10035-4401
    THE GAGE                                                                 18 S MICHIGAN AVENUE               SUITE 1100                               CHICAGO                    IL           60603
    The Gage & Acanto Restaurants                                            24 South Michigan Avenue                                                    Chicago                    IL           60603
    THE GLEAM PROJECT                                                        417 W. 81ST STREET                                                          MERRILLVILLE               IN           46410
    The Grapevine Agency                                                     139 Beverly Drive                  #334                                     Beverly Hills              CA           90212
    THE HARTFORD                                                             PO BOX 660916                                                               DALLAS                     TX           75266-0916
    THE HIRED GUNS MARKETING                                                 33 WEST 17TH STREET 7TH
    CONSULTING GRP                                                           FLOOR                                                                       NEW YORK                   NY           10011

    The Madison Square Garden Company c/o Fuse Media                         700 N. Central Ave., Suite 600                                              Glendale                   CA           91203

    The Madison Square Garden Company Lawrence J. Burian                     Two Pennsylvania Plaza                                                      New York                   NY           10121
    THE MILLENNIUM GROUP OF
    DELAWARE                                                                 PO BOX 10300                                                                NEW BRUNSWICK              NJ           08906
                                                                             685 WEST END AVENUE - APT
    THE MORVAY GROUP                                                         # 7C                                                                        NEW YORK                   NY           10025
    THE NAPOLEON COMPLEX
    PROJECT                                                                  1817 BENNING ROAD                  NE SUITE #5                              WASHINGTON                 DC           20002
    The Nielsen Company (US), LLC                                            85 Broad Street                                                             New York                   NY           10004
                                                                             Attn General Counsel - Global
    The Nielsen Company (US), LLC          The Nielsen Company               Media Client Services              85 Broad Street                          New York                   NY           10004
                                                                             Attn Senior Vice President -
                                                                             Finance, Global Media Client
    The Nielsen Company (US), LLC          The Nielsen Company               Services                           85 Broad Street                          New York                   NY           10004
    The Pocketbook Agency, LLC                                               7906 Santa Monica Blvd             Suite #208                               West Hollywood             CA           90046
                                                                             2451 CUMBERLAND PKWY SE,
    THE PURPLE AGENCY                                                        STE 3271                                                                    ATLANTA                    GA           30339
    THE RABEN GROUP, LLC                   C/O ROBERT RABEN                  1341 G STREET NW FLR 5                                                      WASHINGTON                 DC           20005
    THE SILL                                                                 428 BROADWAY FL 4                                                           NEW YORK                   NY           10013-2594
    THE SPIN STYLE AGENCY                                                    428 BRENTWOOD DRIVE NE                                                      ATLANTA                    GA           30305
    THE STRATEGIC AGENCY                                                     177 MOTT STREET                                                             NEW YORK                   NY           10012
    THE SWITCH                                                               PO BOX 12018                                                                LEWISTON                   ME           04243-9494
                                                                             34-18 NORTHERN BLVD, SUITE
    THE TEKNIQUE GROUP INC.                                                  B27                                                                         LONG ISLAND CITY           NY           11101
    THE VALERIE FUND                                                         2101 MILLBURN AVENUE                                                        MAPLEWOOD                  NJ           07040
                                           ON BEHALF OF CHRISTINE            1801 W. OLYMPIC BLVD. - FILE
    THE WALL GROUP LA, LLC                 NELLI                             2228                                                                        PASADENA                   CA           91199-2228
    thePlatform                                                              15966 Collections Center Drive                                              CHICAGO                    IL           60693

    THIS IS JUST A TEST MEDIA                                                16030 VENTURA BLVD, STE 380                                                 ENCINO                     CA           91436
    This Is Just A Test Media, LLC                                           1200 Venice Blvd, 2nd Floor                                                 Los Angeles                CA           90006
    THOMAS M. AMATO CO., INC                                                 51-02 21ST STREET                                                           LONG ISLAND CITY           NY           11101
    Thomas, Brittany                       c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale                   CA           91203
    THREE LEAF CLOVER                                                        348 HAUSER BLVD.               APT 1-221                                    LOS ANGELES                CA           90036
    TIAA COMMERCIAL FINANCE                                                  PO BOX 911608                                                               DENVER                     CO           80291-1608



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                   Page 30 of 35
                                                                        Case 19-10872-KG                     Doc 295             Filed 07/08/19    Page 40 of 56
                                                                                                                          Exhibit D
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail

                 CreditorName                         CreditorNoticeName                     Address1                           Address2          Address3              City    State       Zip      Country
    TIAGO FILMS                                                                  2956 HARLAN DRIVE                                                           ATLANTA           GA       30344
    TIER 2 FILMS INC                                                             5120 DEERLAKE DRIVE                                                         Alpharetta        GA       30005
    Tier 2 Films, Inc.                         Attn Ric Atari                    11720 Amber Park Drive                                                      Alpharetta        GA       30009
    Tier Zero                                                                    700 Wilshire Blvd                  6th Floor                                Los Angeles       CA       90017
    TierZero.Net                                                                 700 Wilshire Blvd., 6TH FLOOR                                               LOS ANGELES       CA       90017
    Tieu, Michelle                             c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203
                                                                                 3500 W. OLIVE AVE. SUITE
    TIME TELEPICTURES TV, INC                                                    1000                               c/o VICTORY STUDIOS                      BURBANK           CA       91505
    Time Warner                                Allison Goldberg                  One Time Warner Center                                                      New York          NY       10019
    Time Warner Cable                                                            290 Harbor Drive                                                            Stamford          CT       06902
                                               Attn Executive Vice President and
    Time Warner Cable Inc.                     General Counsel                   290 Harbor Drive                                                            Stamford          CT       06902
                                               Attn Executive Vice President,
    Time Warner Cable Inc.                     Programming                       290 Harbor Drive                                                            Stamford          CT       06902
    TOMAS DE LA CRUZ                                                             9476 SAND VILLA CT, #A                                                      LAS VEGAS         NV       89147
    TONY CLARK PRODUCTIONS INC                 C/O ANTONIO GUBLET                2919 MALLARD AVE                                                            THOUSAND OAKS     CA       91360
    Torres, Jason                              c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203
    TOSHIBA FINANCIAL SERVICES                                                   PO BOX 35701                                                                BILLINGS          MT       9107--5701
    Toshiba Financial Services                                                   PO Box 51043                                                                LOS ANGELES       CA       90051-5343
    Toussaint, Sherine                         c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203
                                                                                 132 W 31ST STREET - 5TH
    TPG ARCHITECTURE, LLP                                                        FLOOR                              31 PENN PLAZA                            NEW YORK          NY       10001
    TRACK MARKETING GROUP                                                        115 WEST 30TH STREET               SUITE # 405/407                          NEW YORK          NY       10001
    TRAN-STAR EXECUTIVE
    INTERNATIONAL                                                                PO BOX 2574                                                                 NORTH BABYLON     NY       11703
    TRIBUNE MEDIA SERVICES LLC                                                   29421 NETWORK PLACE                                                         CHICAGO           IL       60673-1294
    TROIKA DESIGN GROUP, INC                                                     PO BOX 203823                                                               DALLAS            TX       75320-3823
    TROIKA SERVICES                                                              101 S LA BREA AVE                                                           LOS ANGELES       CA       90036
                                                                                 3000 MARCUS AVENUE - SUITE
    TSTREETZ CORP                                                                3W4                                                                         LAKE SUCCESS      NY       11042
    TUBULAR LABS                                                                 PO BOX 7775 #96345                                                          SAN FRANCISCO     CA       94120-7775
    Tubular Labs Inc.                                                            153 Castro Street, Suite 300                                                Mountain View     CA       94041
    Tutson, Theodore                           c/o Fuse Media                    700 N. Central Ave., Suite 600                                              Glendale          CA       91203
                                               Attn Kenny Walker, General        10300 Westoffice Drive, Suite
    TVMAX Corporate, Inc.                      Manager                           200                                                                         Houston           TX       77042
    TWELVE SIXTY, LLC                                                            5950 BUSCH DRIVE                                                            Malibu            CA       90265
                                                                                 3659 COLLECTION CENTER
    TWENTIETH CENTURY FOX                                                        DRIVE                                                                       CHICAGO           IL       60693
    Twentieth Television, Inc., as
    distribution agent for Twentieth Century
    Fox Film Corporation                       Attn Business and Legal Affairs   2121 Avenue of the Stars                                                    Los Angeles       CA       90067
    Twentieth Television, Inc., as             Attn Senior Vice President,
    distribution agent for Twentieth Century   General Sales Manager, Basic
    Fox Film Corporation                       Cable, Twentieth Television       P.O. Box 900                                                                Beverly Hills     CA       90213
                                                                                 400 WHITE CLAY CENTER
    TWITTER, INC.                                                                DRIVE                                                                       NEWARK            DE       19711
    TXD INERNATIONAL USA, INC                                                    2336 S. VINEYARD AVE                                                        ONTARIO           CA       91761
    U.S. Bank Equipment Finance                                                  PO Box 954238                                                               St. Louis         MO       63195
    U.S. BANK EQUIPMENT FINANCE, A
    DIVISION OF U.S. BANK NATIONAL
    ASSOCIATION                                                                  1310 MADRID STREET                                                          MARSHALL          MN       56258




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                       Page 31 of 35
                                                               Case 19-10872-KG                     Doc 295             Filed 07/08/19    Page 41 of 56
                                                                                                                 Exhibit D
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail

                 CreditorName                 CreditorNoticeName                   Address1                           Address2           Address3               City    State      Zip       Country
    U.S. Bank Equipment Finance, a
    division of U.S. Bank National
    Association                         Attn Insurance                  1310 Madrid Street                                                          Marshall           MN       56258
    U.S. Bank Equipment Finance, a
    division of U.S. Bank National
    Association                         Attn Jeff Bump                  1310 Madrid Street                                                          Marshall           MN       56258
    U.S. Bank, N.A. d/b/a U.S. Bank
    Equipment Finance                   U.S. Bank Equipment Finance     PO Box 954238                                                               St. Louis          MO       63195
    U.S. Bank, N.A. d/b/a U.S. Bank
    Equipment Finance                   U.S. Bank Equipment Finance     1310 Madrid St                                                              Marshall           MN       56258
    ULINE                                                               PO BOX 88741                                                                CHICAGO            IL       60680-1741
    Ulster, Laurie                      c/o Fuse Media                  700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    UMG RECORDINGS INC                                                  PO BOX 74008881                                                             CHICAGO            IL       60674-8881
                                        Attn General Counsel and EVP,
    UMG Recordings, Inc.                Legal & Business Affairs        2220 Colorado Avenue                                                        Santa Monica       CA       90404
    UNIFI EQUIPMENT FINANCE, INC.                                       3893 RESEARCH PARK DR.                                                      ANN ARBOR          MI       48108
    UniFi Equipment Finance, Inc.       Monica Starr                    3893 Research Park Drive                                                    Ann Arbor          MI       48108
    UNITED STATES TREASURY                                              INTERNAL REVENUE SVC                                                        OGDEN              UT       84201-0039
                                                                        62910 COLLECTION CENTER
    UNIVERSAL MUSIC ENTERPRISES                                         DRIVE                                                                       CHICAGO            IL       60693-0629
    UNIVERSAL MUSIC GROUP                                               PO BOX 91828                                                                CHICAGO            IL       60693-0321
    Univision Interactive Media         c/o Fuse Media                  700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    US BANK EQUIPMENT FINANCE                                           PO BOX 790448                                                               ST LOUIS           MO       63179-0448
    US SWEEPSTAKES &
    FULLFILLMENT                                                        PO BOX 25497                                                                ROCHESTER          NY       14625-0497
    USI INSURANCE SERVICES
    NATIONAL                                                            PO BOX 39000                                                                SAN FRANCISCO      CA       94139-0001
    Uzzell, Janet                       c/o Fuse Media                  700 N. Central Ave., Suite 600                                              Glendale           CA       91203
                                                                        5410 MARYLAND WAY, SUITE
    VACO LOS ANGELES, LLC                                               460                                                                         BRENTWOOD          TN       37027
    Vahadane, Smita                    c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Valdes Wright, Inc                                                  1801 Century Park East #2160                                                LOS ANGELES        CA       90067
    Valparaiso Cable Authority d/b/a
    Valparaiso Broadband Communication
    Services                           Attn Jesse Mason                 465 Valparaiso Parkway                                                      Valparaiso         FL       32580-0000
    VAR RESOURCES, LLC                                                  2330 INTERSTATE 30                                                          MESQUITE           TX       75150
    Vasquez, Luis                      c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    Venable, LLP                                                        PO Box 62727                                                                BALTIMORE          MD       21264-2727
                                       Attn Vice President, FiOS TV
                                       Programming & Content
    Verizon Services Corp.             Acquisition                      Verizon FiOS TV                    140 West St., 22nd Floor                 New York           NY       10007
    Verkler Siegel, Kimberly           c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
    VERREX LLC                                                          1130 ROUTE 22 WEST                                                          MOUNTAINSIDE       NJ       07092
    Vicenty, Vladimir                  c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203
                                       c/o American Financial
    Video Advertising Bureau           Management                       8755 W. Higgins, Suite 610                                                  Chicago            IL       60631
    VIDEO ADVERTISTING BUREAU                                           830 THIRD AVENUE                                                            NEW YORK           NY       10022
    VIDEO EQUIPMENT RENTALS                                             PO BOX 740510                                                               LOS ANGELES        CA       90074-0510
    Villa, Jeannette                   c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA       91203

    VISION FILMS, INC                                                   333 WASHINGTON BLVD # 357                                                   MARINA DL REY      CA       90292-5152
    VISION SERVICE PLAN (CA)                                            PO BOX 45210                                                                SAN FRANCISCO      CA       94145
    Vogue Sign Company                                                  715 Commercial Avenue                                                       Oxnard             CA       93030



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                              Page 32 of 35
                                                                           Case 19-10872-KG                   Doc 295            Filed 07/08/19     Page 42 of 56
                                                                                                                          Exhibit D
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail

                CreditorName                         CreditorNoticeName                   Address1                             Address2            Address3             City     State       Zip      Country
    VOGUE SIGNS, INC                                                             715 COMMERCIAL AVE                                                           OXNARD           CA        93030
    Volt Management Corp                                                         PO BOX 679307                                                                DALLAS           TX        75267-9307
    Volt Workforce Solutions, a division of
    Volt Management Corp.                     Attn Director of Contracts         2401 North Glassell Street                                                   Orange           CA        92865
    Volt Workforce Solutions, a division of
    Volt Management Corp.                     Attn Legal Department              2401 North Glassell Street                                                   Orange           CA        92865

    VOODOO MUSIC EXPERIENCE LLC                                                   1645 EAST 6TH STREET             SUITE 150                                  AUSTIN           TX        78702
    VORNADO ELEVEN PENN PLAZA                                                     PO BOX 392053                                                               PITTSBURGH       PA        15251-9053
                                                                                  1710 RHODE ISLAND AVE, NW
    VOTO LATINO, INC                                                              SUITE 600                                                                   WASHINGTON       DC        20036
                                                                                  1390 TIMBERLAKE MANOR
    VUBIQUITY INC.                                                                PARKWAY                                                                     CHESTERFIELD     MO        63017
                                              Controller, Vubiquity Entertainment 15301 Ventura Blvd., Building E,
    Vubiquity, Inc.                           Corporation                         Suite 3000                                                                  Sherman Oaks     CA        91403
                                              Gabe Berger, Executive Vice
                                              President, Sales, North America,
                                              Vubiquity Entertainment             15301 Ventura Blvd., Building E,
    Vubiquity, Inc.                           Corporation                         Suite 3000                                                                  Sherman Oaks     CA        91403
                                              General Counsel, Vubiquity          15301 Ventura Blvd., Building E,
    Vubiquity, Inc.                           Entertainment Corporation           Suite 3000                                                                  Sherman Oaks     CA        91403
    W WASHINGTON DC                                                               515 15TH STREET NW                                                          WASHINGTON       DC        20004
                                                                                  25 Massachusetts Ave, NW /Ste.
    Walter Kaitz Foundation                                                       100                                                                         WASHINGTON       DC        20001
    Walton, Levi                              c/o Fuse Media                      700 N. Central Ave., Suite 600                                              Glendale         CA        91203
    WARNER BROS DOMESTIC CABLE
    DISTRIBUTION                                                                 P O BOX 978638                                                               DALLAS           TX        75397-8638

    Warner Bros. Domestic Television         Worldwide Television Distribution   Attn VP, Business and Legal        4000 Warner Boulevard, Bldg.
    Distribution, a division of Warner Bros. Inc.                                Affairs                            118, Room 4027                            Burbank          CA        91522
                                             Worldwide Television Distribution
    Warner Bros. Domestic Television         Inc. Warner Bros. Entertainment,
    Distribution, a division of Warner Bros. Inc.                                Attn General Counsel               4000 Warner Blvd                          Burbank          CA        91522
    WARNER/CHAPPELL MUSIC INC                                                    2706 MEDA CENTER DRIVE                                                       LOS ANGELES      CA        90065

    WARREN LAMB & ASSOCIATES, INC                                                1738 SYLVAN HILL RD                                                          ELIZABETHTON     TN        37643
                                              Brian Pearman, Executive VP for
    Warren Lamb & Associates, Inc.            Sales                              1738 SYLVAN HILL ROAD                                                        ELIZABETHTON     TN        37643
    Watson, Benjamin                          c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    Wayne, Thomas                             c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    WE BUY GOLD INC.                                                             5877 Rodeo Road                                                              Los Angeles      CA        90016
    We Buy Gold, Inc.                                                            5877 Rodeo Drive                                                             Los Angeles      CA        90016
    Webber, Mailene                           c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    Weber, Andressa                           c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    Weier, David                              c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    Weisinger, Melissa                        c/o Fuse Media                     700 N. Central Ave., Suite 600                                               Glendale         CA        91203
    WELLS FARGO INS SVS USA INC                                                  PO BOX 39000                                                                 SAN FRANCISCO    CA        94139-0001
    Western Equipment Finance, Inc.                                              503 Highway 2 West                                                           Devils Lake      ND        58301
    WESTERN EQUIPMENT FINANCE,
    INC.                                                                         P.O. BOX 640                                                                 DEVILS LAKE      ND        58301
    WESTFALL COMMERCIAL                                                          444 SOUTH FLOWER STREET
    FURNITURE                                                                    STE#4280                                                                     LOS ANGELES      CA        90071
    WEWORK                                                                       20 WEST KINZIE STREET                                                        CHICAGO          IL        60654



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                       Page 33 of 35
                                                                       Case 19-10872-KG                  Doc 295             Filed 07/08/19    Page 43 of 56
                                                                                                                      Exhibit D
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail

                CreditorName                      CreditorNoticeName                    Address1                         Address2             Address3              City       State       Zip         Country
    WeWork                                  Attn Mollie Foley                20 W Kinzie Tenant LLC             20 West Kinzie Street                    Chicago            IL         60654
    White & Case LLP                                                         1221 Avenue of the Americas                                                 NEW YORK           NY         10020-1095
    White, Omar                             c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    Whited, Kyle                            c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    WIDE ORBIT INC                                                           DEPT CH 17518                                                               PALATINE           IL         60055
    WILDGOATS CREATIVE                                                       3326 ROWENA AVE # B                                                         LOS ANGELES        CA         90027
    WILHELMINA INTERNATIONAL                                                 P.O. BOX 650002                    DEPT. 8107                               DALLAS             TX         75265-8107
    Wilkes Communications, Inc.             Mr. C.E. Ritenour, Jr.           1400 River Street                                                           Wilkesboro         NC         28697
    WILKINS MEDIA                                                            545 FIFTH AVE                      SUITE 900                                NEW YORK           NY         10017
                                                                             9200 SUNSET BLVD. - 11TH
    WILLIAM BLAGROVE                                                         FLOOR                                                                       LOS ANGELES        CA         90069

    WILLIAM HIKE                                                             1050 S. SHERBOURNE, STE 105                                                 LOS ANGELES        CA         90035

    William Morris Endeavor Entertainment                                    11 MADISON AVENUE                  18TH FLOOR                               NEW YORK           NY         10010
    WILMER VALDERRAMA                                                        18800 WELLS DRIVE                                                           TARZANA            CA         91356
    WILMINGTON TRUST COMPANY                                                 PO BOX 8955                                                                 WILMINGTON         DE         19899
    WILMINGTON TRUST, NATIONAL
    ASSOCIATION, AS COLLATERAL
    AGENT                                                                    50 SOUTH SIXTH STREET              SUITE 1290                               MINNEAPOLIS        MN         55402
    Wilo Group LLC dba Percent Gray         Lauren Espiritu-Philson          145 Gregory Avenue                                                          West Orange        NJ         07052
    Wilson, Marie                           c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    Wiltshire, Kimberly                     c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    WOLFE VIDEO LLC.                                                         PO BOX 64                                                                   NEW ALMADEN        CA         95042
    Wolfe Video, LLC                        Attention Miguel Johnson         21570 Almaden Road                                                          San Jose           CA         95120
                                                                             800 WEST OLYMPIC BLVD,
    WOLFGANG PUCK                                                            SUITE A220                                                                  Los Angeles        CA         90015
                                            CREATIVE MOBILE
    WOMEN IN NEED                           TECHNOLOGIES                     4250 24TH STREET                                                            LONG ISLAND CITY   NY         11101
    WOODEN NICKEL                                                            6920 TUJUNGA AVE                                                            NORTH HOLLYWOOD    CA         91605
    WORDS AND MUSIC                                                          PO BOX 120667                                                               NASHVILLE          TN         37212
    WORKLIGHT PICTURES, LLC                                                  147 10th STREEET                                                            NEW ORLEANS        LA         70124
    WORLD OF WONDER                                                          6650 HOLLYWOOD BLVD. 4TH
    PRODUCTIONS INC.                                                         FLOOR                                                                       HOLLYWOOD          CA         90028
    WRIKE, INC                                                               10 ALMADEN BLVD                                                             SAN JOSE           CA         95113
    WV ENTERPRISES LLC                                                       1732 AVIATION BLVD #211                                                     REDONDO BEACH      CA         90278
    XO COMMUNICATIONS                                                        PO BOX 15043                                                                ALBANY             NY         12212-5043
    XPO LOGISTICS                                                            29564 NETWORK PLACE                                                         CHICAGO            IL         60673-1564
    Xu, Tina                                c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    XUMO LLC                                                                 4 PARK PLAZA                       STE 1500                                 IRVINE             CA         92614
    Yellin, Shari                           c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
                                                                             5 WEST 63RD STREET - 6TH
    YMCA OF GREATER NEW YORK                                                 FLOOR                                                                       NEW YORK           NY         10023
    Yocupicio, Manuel                       c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    YOH SERVICES LLC                                                         PO BOX 654068                                                               DALLAS             TX         75265-4068
                                            Robin Johnson, SVP, Enterprise
    Yoh Services LLC                        Solutions                        1500 Spring Garden Street                                                   Philadelphia       PA         19130
                                                                             2020 HOWELL MILL RD - UNIT
    YOUNG HEART THROB                       O/B/O KODIE SHANE                D332                                                                        ATLANTA            GA         30318
    Young, Jaime                            c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    Zambuto, Brian                          c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    Zamudio, Carlos                         c/o Fuse Media                   700 N. Central Ave., Suite 600                                              Glendale           CA         91203
    ZED                                                                      39 rue de Prairies 75020                                                    PARIS                                      FRANCE



In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                                   Page 34 of 35
                                                     Case 19-10872-KG                  Doc 295             Filed 07/08/19    Page 44 of 56
                                                                                                    Exhibit D
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail

                CreditorName          CreditorNoticeName              Address1                           Address2           Address3              City    State       Zip   Country
    Ziangas, Nicholas          c/o Fuse Media              700 N. Central Ave., Suite 600                                              Glendale          CA       91203

    ZIG ZAG PRODUCTIONS                                    135 W. 29TH STREET, STE 702                                                 NEW YORK          NY       10001




In re: Fuse, LLC, et al.
Case No: 19-10872                                                                                 Page 35 of 35
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 45 of 56




               Exhibit E
                           Case 19-10872-KG      Doc 295   Filed 07/08/19   Page 46 of 56
                                                     Exhibit E



                        Company                                                  Email
     Bank of America DTC #2251                     tss.corporate.actions@bankofamerica.com
     Bank of America DTC #773 #5198                cpactionslitigation@ml.com
     Bank of America DTC #773 #5198                bascorporateactions@bofasecurities.com
     Bank of America DTC #773 #5198                corpactionsproxy@ml.com
     Barclays #229                                 nyvoluntary@barclays.com
     Bloomberg                                     release@bloomberg.net
     BMO Nesbitt Burns Inc. DTC# 5043              Phuthorn.penikett@bmonb.com
     BMO Nesbitt Burns Inc. DTC# 5043              WMPOClass.Actions@bmo.com
     BNY Mellon #954                               Theresa.Stanton@bnymellon.com
     BNY Mellon #954                               athompson@bnymellon.com
     Broadridge                                    SpecialProcessing@broadridge.com
     Brown Brothers #10                            paul.nonnon@bbh.com
     Brown Brothers #10                            sean.imhof@bbh.com
     Brown Brothers #10                            michael.lerman@bbh.com
     Brown Brothers #10                            nj.mandatory.inbox@bbh.com
     Brown Brothers #10                            mavis.luque@bbh.com
     Brown Brothers #10                            edwin.ortiz@bbh.com
     Charles Schwab #164                           phxmcbr@schwab.com
     Charles Schwab #164                           VoluntarySetup@schwab.com
     Citi #908                                     gts.caec.tpa@citi.com
     Clearstream International SA                  ca_mandatory.events@clearstream.com
     Clearstream International SA                  CA_general.events@clearstream.com
     Credit Agricole Secs USA Inc. #651            CSICorpActions@ca-cib.com
     Credit Suisse Securities (USA) LLC #355       list.nyevtintgrp@credit-suisse.com
     Credit Suisse Securities (USA) LLC #355       asset.servnotification@credit-suisse.com
     Deutsche Bank Securities Inc #573             jaxca.notifications@db.com
     Euroclear Bank S.A./N.V.                      drit@euroclear.com
     Euroclear Bank S.A./N.V.                      ca.omk@euroclear.com
     Financial Information Inc.                    ReorgNotificationList@fiinet.com
     Foliofn Investments                           proxyservices@folioinvesting.com
     Goldman Sachs & Co                            GS-as-ny-proxy@ny.email.gs.com
     Goldman Sachs & Co                            NewYorkAnncHub@gs.com
     Interactive Brokers                           bankruptcy@ibkr.com
     Jefferies #019                                mhardiman@jefferies.com
     Jefferies #019                                corporate_actions_reorg@jefferies.com
     JPMorgan Chase Bank                           JPMorganInformation.Services@JPMChase.com
     JPMorgan Clearing #352                        IB_Domestic_Voluntary_Corporate_Actions@jpmorgan.com
     Mediant Communications                        documents@mediantonline.com
     Mitsubishi UFJ Trust & Banking Corp #2932     corporateactions-dl@us.tr.mufg.jp
     Morgan Stanley #15                            usproxies@morganstanley.com
     Morgan Stanley #15                            proxy.balt@morganstanley.com
     Morgan Stanley #15                            cavsdom@morganstanley.com
     Morgan Stanley #15                            Raquel.Del.Monte@morganstanley.com
     Morgan Stanley #15                            john.falco@morganstanley.com
     Morgan Stanley #15                            robert.cregan@morganstanley.com
     Northern Trust Company #2669                  cs_notifications@ntrs.com
     OptionsXpress #338                            proxyservices@optionsxpress.com
     Pershing #443                                 pershingcorporateactions@pershing.com
     PNC Bank NA #2616                             caspr@pnc.com
     Royal Bank of Canada                          donald.garcia@rbc.com
     SEI PV/GWP #2663                              gwsusopscaincome@seic.com



In re: Fuse, LLC, et al.
Case No.: 19-10872                                   Page 1 of 2
                           Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 47 of 56
                                                  Exhibit E



                       Company                                               Email
     SIS SegaInterSettle AG                     ca.notices@six-securities-services.com
     Southwest Securities                       proxy@swst.com
     Southwest Securities                       vallwardt@swst.com
     State Street Bank and Trust Co #997        rjray@statestreet.com
     State Street Bank and Trust Co #997        jkkyan@statestreet.com
     State Street Bank and Trust Co #997        USCAResearch@statestreet.com
     The Bank of New York Mellon #901           pgheventcreation@bnymellon.com
     The Bank of New York Mellon #901           justin.whitehouse@bnymellon.com
     The Bank of New York Mellon #901           brian.marnell@bnymellon.com
     The Bank of New York Mellon #901           matthew.bartel@bnymellon.com
     The Canadian Depository                    sies-cainfo@cds.ca
     The Canadian Depository                    fabrahim@cds.ca
     The Depository Trust Co                    mandatoryreorgannouncements@dtcc.com
     The Depository Trust Co                    MK-CorporateActionsAnnouncements@markit.com
     The Depository Trust Co                    JOSEPH.POZOLANTE@MARKIT.COM
     The Depository Trust Co                    DAVID.BOGGS@MARKIT.COM
     The Depository Trust Co                    KEVIN.JEFFERSON@MARKIT.COM
     The Depository Trust Co                    cscotto@dtcc.com
     The Depository Trust Co                    legalandtaxnotices@dtcc.com
     UBS                                        ol-wma-volcorpactions@ubs.com
     UBS                                        ol-stamfordcorpactions@ubs.com
     UBS                                        sh-vol-caip-na@ubs.com
     UBS                                        ol-wma-ca-proxy@ubs.com
     UBS                                        sh-wma-caproxyclassactions@ubs.com
     UBS Securities LLC #642                    OL-EVENTMANAGEMENT@ubs.com
     Vision Financial Markets #595              reorgs@visionfinancialmarkets.com




In re: Fuse, LLC, et al.
Case No.: 19-10872                                Page 2 of 2
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 48 of 56




               Exhibit F
                           Case 19-10872-KG     Doc 295      Filed 07/08/19   Page 49 of 56
                                                      Exhibit F
                                               Served via Electronic Mail


                          CreditorName              CreditorNoticeName            EmailAddress
                   RHO CAPITAL PARTNERS, INC    CAROLINE CUMMINGS              ccummings@rho.com




In re: Fuse, LLC, et al.
Case No.: 19-10872                                    Page 1 of 1
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 50 of 56




               Exhibit G
                Case 19-10872-KG            Doc 295       Filed 07/08/19        Page 51 of 56



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                            )   Chapter 11
                                                  )
FUSE, LLC, et al.,1                               )   Case No.: 19-10872 (KG)
                                                  )
                                   Debtors.       )   (Jointly Administered)
                                                  )
                                                  )   Objection Deadline: July 17, 2019 at 4:00 p.m. (ET)
                                                  )   Hearing Date: July 25, 2019 at 2:00 p.m. (ET)

             NOTICE OF HEARING ON MOTION OF DEBTORS FUSE MEDIA, INC.
                AND FUSE MEDIA, LLC FOR AN ORDER DISMISSING THEIR
                 CHAPTER 11 CASES AND GRANTING RELATED RELIEF

                 PLEASE TAKE NOTICE that on July 3, 2019, Fuse Media, Inc. and Fuse Media, LLC
(together referred to herein as the “Fuse Media Debtors”) as debtors and debtors-in-possession in the
above-captioned chapter 11 cases, filed the Motion of Debtors Fuse Media, Inc. and Fuse Media, LLC for
an Order Dismissing their Chapter 11 Cases and Granting Related Relief (the “Motion”) with the United
States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801 (the “Bankruptcy Court”). The Motion shall have no effect on Debtors Fuse, LLC,
JAAM Productions, LLC, SCN Distribution, LLC, Latino Events LLC, Fuse Holdings LLC, Fuse
Finance, Inc., and FM Networks LLC.

                  The Motion requests, among other relief, that the Bankruptcy Court dismiss the Chapter
11 cases of Fuse Media, Inc. and Fuse Media, LLC and also approve the following language exculpating
certain parties from liability in connection with the Chapter 11 cases:

         From and after the entry of this Order, the Fuse Media Debtors and any of their
         respective directors, officers, employees, managers, attorneys, consultants and advisors
         shall neither have nor incur any liability to any person for any act taken or omitted, or to
         be taken, in connection with the preparation, filing, or prosecution of the Fuse Media
         Debtors’ chapter 11 cases including, but not limited to, seeking and effectuating the
         dismissal of the Fuse Media Debtors’ chapter 11 cases and implementation or
         consummation of this Order; provided, however, that the foregoing provision shall not
         affect the liability of any person that otherwise would result from any such act or
         omission to the extent that the act or omission is determined in a final order of a court of
         competent jurisdiction to have constituted willful misconduct, gross negligence or
         violation of law.

               PLEASE TAKE FURTHER NOTICE that you may obtain a free copy of the Motion at
http://www.kcclcc.net/fusemedia or at the Bankruptcy Court’s website (PACER charges apply)
www.deb.uscourts.gov.



1
  The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.


DOCS_DE:224434.1 29402/003
                Case 19-10872-KG        Doc 295      Filed 07/08/19      Page 52 of 56



               PLEASE TAKE FURTHER NOTICE that any response to the Motion must be filed
with the Bankruptcy Court on or before July 17, 2019 at 4:00 p.m. prevailing Eastern Time.

                PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a
copy of the response or objection upon: (i) the Debtors, Fuse, LLC, 700 North Central Avenue, Suite 600,
Glendale, CA 91203 Attn: Michael Roggero; (ii) counsel for the Debtors, Pachulski Stang Ziehl & Jones
LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn: James E. O’Neill, Esq.
(joneill@pszjlaw.com); (iii) counsel to the Official Committee of Unsecured Creditors appointed in these
cases, Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New York 10166; Attn: David M.
Feldman, Esq. (dfeldman@gibsondunn.com) and Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, Delaware 19801; Attn: Sean M. Beach, Esq.
(sbeach@ycst.com); (iv) counsel for the Supporting Senior Secured Noteholders, (a) Fried, Frank, Harris,
Shriver & Jacobson LLP, One New York Plaza, New York, NY 10004, Attn.: Jennifer Rodburg, Esq.,
(Jennifer.Rodburg@friedfrank.com) and Andrew Minear, (andrew.minear@friedfrank.com) and (b)
Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, DE 19801,
Attn.: Michael J. Merchant, Esq., merchant@rlf.com; and (v) the Office of The United States Trustee, 844
King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Linda J. Casey, Esq.)
(linda.casey@usdoj.gov).

           PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED BY
THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

           PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
APPROVAL OF THE MOTION WILL BE HELD ON JULY 25, 2019 AT 2:00 P.M. PREVAILING
EASTERN TIME BEFORE THE HONORABLE KEVIN GROSS, UNITED STATES BANKRUPTCY
COURT JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE, 824 MARKET STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON,
DELAWARE 19801.

Dated: July 3, 2019
                                                PACHULSKI STANG ZIEHL & JONES LLP


                                                  /s/ James E. O’Neill
                                                Richard M. Pachulski (CA Bar No. 90073)
                                                Ira D. Kharasch (CA Bar No. 109084)
                                                Maxim B. Litvak (CA Bar No. 215852)
                                                James E. O’Neill (DE Bar No. 4042)
                                                919 N. Market Street, 17th Floor
                                                P O Box 8705
                                                Wilmington, DE 19899 (Courier 19801)
                                                Tel: (302) 652-4100
                                                Fax: (302) 652-4400
                                                E-mail: rpachulski@pszjlaw.com
                                                         ikharasch@pszjlaw.com
                                                         mlitvak@pszjlaw.com
                                                         joneill@pszjlaw.com

                                                Attorneys for the Fuse Media Debtors


                                               2
DOCS_DE:224434.1 29402/003
Case 19-10872-KG   Doc 295   Filed 07/08/19   Page 53 of 56




               Exhibit H
                                                          Case 19-10872-KG         Doc 295         Filed 07/08/19        Page 54 of 56
                                                                                            Exhibit H
                                                                                   General Unsecured Creditors
                                                                                    Served via First Class Mail
            CreditorName                     CreditorNoticeName               Address1                        Address2      Address3           City        State       Zip      Country
 24I MEDIA USA                                                      11328 MAGNOLIA BLVD.                                               NORTH HOLLYWOOD     CA      91601
 A-1 Self Storage                                                   4427 San Fernando Road                                             GLENDALE            CA      91204
 ACCO ENGINEERED SYSTEMS                                            6265 SAN FERNANDO ROAD                                             GLENDALE            CA      91201
 AKIN GUMP STRAUSS HAUER                                            DEPT 7247-6838                                                     PHILADELPHIA        PA      19170-6838
 Association of National Advertisers,
 Inc                                                                708 Third Avenue, 33rd Floor                                       NEW YORK            NY      10017
                                        ATTN ACCOUNTS
 BENEFIT RESOURCE, INC                  RECEIVABLE                  245 KENNETH DRIVE                                                  ROCHESTER           NY      14623
 BLUSHED BEAUTY BAR                                                 1806 Wilcox Avenue                                                 Hollywood           CA      90028
 BMS TENANT SERVICES                                                210 Route 4 East                                                   Paramus             NJ      07652
 BMS TENANT SERVICES                                                P.O. Box 27257                                                     New York            NY      10087-7257
 BONDED SERVICES                                                    504 JANE STREET                                                    FORT LEE            NJ      07024
 BRIAN NIMENS CORPORATION                                           105 WEST BEAVER CREAK      RICHMOND HILL,
 LIMITED                                                            ROAD, SUITE #4             ONTARIO                                 RICHMOND HILL       ON      L4B 1C6      CANADA
 BRIGHTCOVE INC                                                     Box 83318                                                          Woburn              MA      01813
                                        C/O BRUNICO                 366 ADELAIDE STREET WEST -
 BRUNICO MARKETING INC.                 COMMUNICATIONS LTD          SUITE 100                                                                              ON      M5V 1R9      CANADA
                                                                    30 B VREELAND ROAD / PO
 BURRELLES LUCE                                                     BOX 674                                                            FLORHAM PARK      NJ        07932
 CABLE AUDIT ASSOCIATES                                             5775 DTC BLVD, SUITE 400                                           GREENWOOD VILLAGE CO        80111
 Cable Audit Associates, Inc., d/b/a
 Media Audits International             Attn Mr. Bruce Lazarus      5775 DTC Blvd Ste                                                  Greenwood Vlg       CO      80111-3259
 Cablevision Lightpath, Inc                                         PO Box 360111                                                      PITTSBURGH          PA      15251-6111
 CANT CHANGE IT, LLC                    C/O Ken Solomon             784 OCAMPA DR.                                                     Pacific Palisades   CA      90272

 COFFEE DISTRIBUTING CORP.                                          200 BROADWAY / PO BOX 766                                          GARDEN CITY PARK    NY      11040-1055
 COMCAST SPOTLIGHT                                                  15595 COLLECTIONS DRIVE   BOX 15595                                CHICAGO             IL      60693

 David Stone Electrical Contractors                                 425 West Allen Avenue, Ste 106                                     SAN DIMAS           CA      91773
 DEBORAH MILLER CATERING &
 EVENTS                                                             3 MADISON STREET                                                   NEW YORK            NY      10038
 DEFY MEDIA, LLC                                                    DEPT CH 19589                                                      PALATINE            IL      60055-9589
 EBFX, LLC                                                          21 Denniston Hill Rd.            Ext. A                            Glen Wild           NY      12738
 Epicor Software                                                    PO BOX 204768                                                      DALLAS              TX      75320-4768
 EVAN M. GREENSPAN                                                  4181 SUNSWEPT DRIVE              2ND FLOOR                         STUDIO CITY         CA      91604
 FEDERAL EXPRESS CORP                                               PO BOX 7221                                                        PASADENA            CA      91109-7321
 First Choice Vending &
 Amusements                                                         3030 Carmel Street #D                                              LOS ANGELES         CA      90065
 FLYING PIECES PRODUCTIONS                                          1912 Humboldt Ave South                                            Minneapolis         MN      55403
 GLOBE STORAGE AND MOVING
 CO. INC.                                                           665 BROADWAY - SUITE 301                                           NEW YORK            NY      10012
                                        YOH SERVICES LLCAttention
 Gonzalez, Federico                     Gonzalez, Federico          PO BOX 654068                                                      DALLAS              TX      75265-4068
 GREENBERG TRAURIG LLP                                              ONE INTERNATIONAL PLACE                                            BOSTON              MA      02110



In re: Fuse, LLC, et al.
Case No.: 19-10872                                                                         Page 1 of 3
                                                          Case 19-10872-KG                  Doc 295          Filed 07/08/19        Page 55 of 56
                                                                                                   Exhibit H
                                                                                          General Unsecured Creditors
                                                                                           Served via First Class Mail
          CreditorName                       CreditorNoticeName                      Address1                       Address2          Address3              City    State       Zip      Country
 Greenscapes Inc                                                          1721 Rogers Place, Unit 49-J                                           BURBANK           CA       91504
 IRON MOUNTAIN                                                            PO BOX 601002                                                          PASADENA          CA       91189-1002
 KIERA I GONZALEZ-LYONS                c/o Cope Management Inc.           8846 Azul Drive                                                        West Hills        CA       91304
 KING DISPLAYS                                                            333 WEST 52ND STREET                                                   NEW YORK          NY       10019
 LAZ PARKING CALIFORNIA, LLC                                              127 BURCHETT STREET                                                    GLENDALE          CA       91203
 LEXISNEXIS                                                               28544 NETWORK PLACE                                                    CHICAGO           IL       60673-1285
                                                                          1 SOUTH THIRD STREET - 9TH
 LM INFORMATION DELIVERY                                                  FLOOR                                                                  EASTON            PA       18042
 METRO GOLDWYN MAYER                   MGM DOMESTIC TV
 STUDIOS INC                           DISTRIBUTION INC                   245 N. BEVERLY DRIVE                                                   BEVERLY HILLS     CA       90210-5317
 Metro-Goldwyn-Mayer                                                      245 N. Beverly Drive - 5th Floor                                       Beverly Hills     CA       90210
 MODIFY PRODUCTIONS                                                       860 MANHATTAN AVE                   APT 3R                             BROOKLYN          NY       11222
 MSG HOLDINGS                                                             11 PENN PLAZA - 3 rd FLOOR                                             NEW YORK          NY       10001
                                       James L. Dolan, Executive
 MSG Holdings, L.P.                    Chairman                           11 PENN PLAZA 3RD FLOOR             ATTN NATALIE WELSH                 NEW YORK          NY       10001
 NYCopystars Inc                                                          17 Seaman Ave #3J                                                      NEW YORK          NY       10034

 One Penn Plaza LLC                    Attn Chief Financial Officer       Vornado Office Management LLC 210 Route 4 East                         Paramus           NJ       07652
                                       Attn President - New York
 One Penn Plaza LLC                    Division                           Vornado Office Management LLC 888 Seventh Avenue                       New York          NY       10019
 ONE PENN PLAZA, LLC                   VORANDO REALTY LP RENT             REC ACCT                      PO BOX 371486                            PITTSBURGH        PA       15250-7486
 PUBLIC STORAGE                                                           3810 EAGLE ROCK BLVD                                                   LOS ANGELES       CA       90065
 Purchase Power                                                           PO BOX 371874                                                          PITTSBURGH        PA       15250-7874
 SAT TECH ANTENNA SYSTEMS                                                 P.O. BOX 90693                                                         BROOKLYN          NY       11209
 Showtime Networks Domestic                                               P. O Box 100654                                                        PASADENA          CA       91189-0990
 Showtime Networks Inc.                  Kent L. Sevener                  1633 Broadway                                                          New York          NY       10019
 Showtime Networks Inc. (and CBS
 Television Distribution on its Behalf -
 See Stmt. of Claim)                     Lawrence M. Jacobson             8383 Wilshire Blvd., Suite 341                                         Beverly Hills     CA       90211
 Showtime Networks Inc. (and CBS
 Television Distribution on its Behalf -
 See Stmt. of Claim)                     Showtime Networks Inc.           Kent L. Sevener                     1633 Broadway                      New York          NY       10019
 SONY BMG MUSIC
 ENTERTAINMENT                                                            9830 WILSHIRE BLVD                                                     BEVERLY HILLS     CA       90212
                                         Attn Executive Vice President
                                         and General Counsel, Law
 SONY BMG Music Entertainment            Department                       550 Madison Avenue                                                     New York          NY       10022
                                         Attn Executive Vice President,
                                         Business Affairs and
 SONY BMG Music Entertainment            Administration                   550 Madison Avenue                                                     New York          NY       10022
 SONY BMG Music Entertainment                                             Attn Executive Vice President,
 (for itself and on behalf of each       the predecessor-in-interest to   Business Affairs & General
 SONY BMG Label)                         Sony Music Entertainment         Counsel                             550 Madison Avenue                 New York          NY       10022




In re: Fuse, LLC, et al.
Case No.: 19-10872                                                                                 Page 2 of 3
                                                         Case 19-10872-KG             Doc 295            Filed 07/08/19         Page 56 of 56
                                                                                               Exhibit H
                                                                                      General Unsecured Creditors
                                                                                       Served via First Class Mail
              CreditorName                 CreditorNoticeName                     Address1                       Address2              Address3               City   State      Zip       Country
 SONY BMG Music Entertainment
 (for itself and on behalf of each    the predecessor-in-interest to   Attn Executive Vice President,
 SONY BMG Label)                      Sony Music Entertainment         Global Digital Business Affairs    550 Madison Avenue                      New York           NY      10022
 STAPLES ADVANTAGE                                                     PO BOX 83689                                                               CHICAGO            IL      60696-3689
 Star Media Enterprises, Inc.                                          1080 Belcher Rd.                                                           Dunedin            FL      34698
                                                                       601 13th Street, NW, Suite 710
 T. Howard Foundation                                                  North                                                                      WASHINGTON         DC      20005
                                                                       527 West Seventh Street, Suite
 Techmedics                                                            500                                                                        LOS ANGELES        CA      90014
 UNIVERSAL CITY STUDIOS                                                7149 COLLECTIONS CENTER
 PRODUCTIONS                                                           DRIVE                                                                      CHICAGO            IL      60693
 Universal City Studios Productions   Attn Allison Roarty, SVP,        NBCUniversal, Television and       30 Rockefeller Plaza, 15
 LLLP                                 Business and Legal Affairs       New Media Distribution             Floor East                              New York           NY      10112
 Universal City Studios Productions                                    NBCUniversal, Television and       30 Rockefeller Plaza, 15
 LLLP                                 Attn Justin Kaufman              New Media Distribution             Floor East                              New York           NY      10112
                                      C/O UNIVERSAL MUSIC              7475 COLLECTIONS CENTER
 UNIVERSAL MUSIC CORP                 PUBLISHING                       DRIVE                                                                      CHICAGO            IL      60693
 VERIZON                                                               PO BOX 15043                                                               ALBANY             NY      12212

 Verizon Corporate Services Group     Attn FiOS TV Business & Legal
 Inc.                                 Affairs, Assoc. General Counsel Verison FiOS TV                     140 West St., 27th Floor                New York           NY      10007
                                      Attn Vice President, FiOS TV
 Verizon Corporate Services Group     Programming & Content
 Inc.                                 Acquisition                     Verizon FiOS TV                     140 West St., 22nd Floor                New York           NY      10007
 Verizon Corporate Services Group     Attn Vice President, Legal &                                        3030 Andrita Street, Bldg.
 Inc.                                 Business Affairs                SiTV, Inc.                          D                                       Los Angeles        CA      90065

                                      Attn FiOS TV Business & Legal
 Verizon Services Corp.               Affairs, Assoc. General Counsel Verizon FiOS TV                     140 West St., 22nd Floor                New York           NY      10007
                                                                                                          1320 N. Courthouse Rd. -
 Verizon Services Corp.               Attn Legal & Business Affairs    Verizon FiOS TV                    9th Floor                               Arlington          VA      22201
 Verizon Services Corp.               Attn Terry Denson                140 West Street                                                            New York           NY      10007
                                      Attn Vice President, FiOS TV
                                      Programming and Content                                             140 West Street, 22nd
 Verizon Services Corp.               Acquisition                      Verizon FiOS TV                    Floor                                   New York           NY      10007
 VERIZON WIRELESS                                                      PO BOX 660108                                                              DALLAS             TX      75266
 WEST UNIFIED
 COMMUNICATIONS                                                        P.O. BOX 281866                                                            ATLANTA            GA      30384-1866
 WOCHIT                                                                12 EAST 33RD STREET                                                        NEW YORK           NY      10016
 WORKSHARE TECHNOLOGY                                                  650 CALIFORNIA STREET              7TH FLOOR                               SAN FRANCISCO      CA      94108




In re: Fuse, LLC, et al.
Case No.: 19-10872                                                                             Page 3 of 3
